AMENDED AND RESTATED
LIMITED LIABILITY COMPANY
OPERATING AGREEMENT
OF
WVA MANUFACTURING, LLC
DATED AS OF NOVEMBER 5, 2009





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I
       
 
       
DEFINED TERMS
       
 
       
Section 1.01 Certain Definitions
    2  
Section 1.02 Other Interpretive Provisions
    3  
 
       
ARTICLE II
       
 
       
ORGANIZATION
       
 
       
Section 2.01 Name
    3  
Section 2.02 Effective Date; Authorized Signatory
    4  
Section 2.03 Principal Office of the Company
    4  
Section 2.04 Registered Office and Registered Agent
    4  
Section 2.05 Purposes of the Company
    4  
Section 2.06 Term of the Company
    4  
 
       
ARTICLE III
       
 
       
MEMBERS
       
 
       
Section 3.01 Initial Members
    4  
Section 3.02 Issuance of Membership Units
    5  
Section 3.03 Admission of Additional Members
    5  
Section 3.04 Authority; Liability to Third Parties
    6  
Section 3.05 Actions by the Company
    6  
 
       
ARTICLE IV
       
 
       
MANAGEMENT OF THE COMPANY
       
 
       
Section 4.01 Management Generally
    6  
Section 4.02 Board of Representatives; Number and Election; Committees
    7  
Section 4.03 Voting by Representatives
    8  
Section 4.04 Matters Requiring a Supermajority Vote of the Board of
Representatives
    8  
Section 4.05 Place of Meetings; Chairperson
    11  
Section 4.06 Regular Meetings
    11  
Section 4.07 Special Meetings
    11  
Section 4.08 Video and Tele-Conference Meetings
    12  
Section 4.09 Quorum
    12  
Section 4.10 Compensation
    12  
Section 4.11 Resignation and Removal
    12  

 



--------------------------------------------------------------------------------



 



              Page
Section 4.12 Vacancies
    12  
Section 4.13 Action by Written Consent
    12  
Section 4.14 Provision of Notice to the Representatives
    13  
Section 4.15 Management of the Company’s Subsidiaries
    13  
Section 4.16 Appointment of Independent Auditors
    13  
Section 4.17 Internal Controls
    13  
Section 4.18 Company Policies; Use of Landfill
    14  
Section 4.19 Operating Committee
    14  
Section 4.20 Preparation of the Annual Budget
    14  
Section 4.21 Transactions with Affiliates
    15  
Section 4.22 Retained Membership Units
    16  
 
       
ARTICLE V
       
 
       
OFFICERS
       
 
       
Section 5.01 Appointment of Officers
    16  
Section 5.02 Resignation; Removal; Vacancies
    16  
Section 5.03 Delegation of Authority
    17  
Section 5.04 Authority, Duties and Compensation
    17  
Section 5.05 Benefit Plans
    17  
 
       
ARTICLE VI
       
 
       
CAPITAL CONTRIBUTIONS, MEMBERSHIP UNITS AND CAPITAL ACCOUNTS
       
 
       
Section 6.01 Capital Contributions
    17  
Section 6.02 Additional Capital Contributions
    18  
Section 6.03 Funds for Special Projects
    19  
Section 6.04 Capital Accounts
    19  
Section 6.05 Return of Capital
    20  
Section 6.06 No Interest on Capital Contribution
    20  
Section 6.07 Loans from Members
    20  
Section 6.08 Issuance of Membership Units
    20  
 
       
ARTICLE VII
       
 
       
DISTRIBUTIONS
       
 
       
Section 7.01 Initial Distribution
    20  
Section 7.02 Distributions
    21  
Section 7.03 Limitations on Distribution
    21  
Section 7.04 Withholding
    21  
Section 7.05 Offset
    22  
Section 7.06 Distributions in Liquidation
    22  

ii



--------------------------------------------------------------------------------



 



              Page
ARTICLE VIII
       
 
       
ALLOCATIONS
       
 
       
Section 8.01 Calculation of Net Profits and Net Losses
    22  
Section 8.02 Allocations of Net Profits and Net Losses
    24  
Section 8.03 Loss Limitation
    24  
Section 8.04 Qualified Income Offset
    24  
Section 8.05 Nonrecourse Deductions
    25  
Section 8.06 Member Nonrecourse Deductions
    25  
Section 8.07 Minimum Gain Chargeback
    25  
Section 8.08 Member Minimum Gain Chargeback
    25  
Section 8.09 Section 754 Adjustment
    25  
Section 8.10 Tax-Related Regulatory Provisions
    26  
Section 8.11 Tax Allocations
    26  
Section 8.12 Allocations by the Board of Representatives
    27  
 
       
ARTICLE IX
       
 
       
[RESERVED]
       
 
       
ARTICLE X
       
 
       
TRANSFERS
       
 
       
Section 10.01 Transfer Restrictions Generally
    27  
Section 10.02 Rights of First Refusal
    29  
Section 10.03 Rights Upon a Change of Control Event
    30  
Section 10.04 Tag Along Rights
    32  
Section 10.05 Transfers to Affiliates
    33  
Section 10.06 [Reserved]
    34  
Section 10.07 Rights and Obligations of Transferees
    34  
 
       
ARTICLE XI
       
 
       
FIDUCIARY DUTIES
       
 
       
Section 11.01 Waiver of Certain Corporate Opportunities; Permitted Competition
    34  
Section 11.02 Fiduciary Duties
    34  
 
       
ARTICLE XII
       
 
       
DISPUTE RESOLUTION
       
 
       
Section 12.01 Amicable Resolution
    35  
Section 12.02 Mediation
    35  
Section 12.03 Arbitration
    35  

iii



--------------------------------------------------------------------------------



 



              Page
Section 12.04 Non-Exclusive Remedy
    36  
Section 12.05 Enforcement by Members
    36  
 
       
ARTICLE XIII
       
 
       
RESERVES, BOOKS AND RECORDS, TAX MATTERS
       
 
       
Section 13.01 Reserves
    37  
Section 13.02 Fiscal Year and Method of Accounting
    37  
Section 13.03 Company Books and Records
    37  
Section 13.04 Access to Books and Records
    37  
Section 13.05 Financial Statements and Reports
    38  
Section 13.06 Tax Classification
    38  
Section 13.07 Tax Matters Member
    39  
Section 13.08 Preparation of Tax Returns
    39  
Section 13.09 The Initially Transferred Assets
    39  
 
       
ARTICLE XIV
       
 
       
LIABILITY AND INDEMNIFICATION
       
 
       
Section 14.01 Liability
    41  
Section 14.02 Indemnification
    41  
Section 14.03 Exclusivity
    42  
 
       
ARTICLE XV
       
 
       
DISSOLUTION, LIQUIDATION AND TERMINATION
       
 
       
Section 15.01 Dissolution
    42  
Section 15.02 Cancellation of Certificate
    42  
Section 15.03 Liquidation
    42  
Section 15.04 Accounting on Liquidation
    43  
Section 15.05 Return of Members’ Capital Contribution
    43  
Section 15.06 Termination
    43  
 
       
ARTICLE XVI
       
 
       
MISCELLANEOUS PROVISIONS
       
 
       
Section 16.01 Notices
    43  
Section 16.02 Entire Agreement
    44  
Section 16.03 Confidentiality
    44  
Section 16.04 Amendments
    45  
Section 16.05 Withdrawal of Members
    45  
Section 16.06 Governing Law; Jurisdiction
    45  
Section 16.07 Severability
    45  

iv



--------------------------------------------------------------------------------



 



              Page
Section 16.08 Further Assurances
    46  
Section 16.09 Binding Effect
    46  
Section 16.10 Waivers
    46  
Section 16.11 Third Parties
    46  
Section 16.12 Counterparts
    46  
Section 16.13 No Assignment
    46  
Section 16.14 Guarantee
    46  
Section 16.15 Enforcement of Certain Agreements
    47  
 
       
Exhibit A Code of Conduct
       
Exhibit B Reasonable Care Guiding Principles
       
Exhibit C Annual Budget
       
Exhibit D Operating Committee Members
       

v



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
LIMITED LIABILITY COMPANY
OPERATING AGREEMENT
OF
WVA MANUFACTURING, LLC
          This Amended and Restated Limited Liability Company Operating
Agreement (this “Agreement”) of WVA Manufacturing, LLC (the “Company”), dated as
of November 5, 2009, is entered into by GSM Alloys I Inc., a Delaware
corporation (“GSMSUB1”), GSM Alloys II Inc., a Delaware corporation (“GSMSUB2”)
and each of GSMSUB1 and GSMSUB2 a “Series A Member” and together the “Series A
Members”) and Dow Corning Enterprises, Inc., a Delaware corporation (“DCE” or
the “Series B Member”), and any other parties that are admitted as members of
the Company in accordance with the terms hereof (each a “Member,” and
collectively, the “Members”), the Company, Globe Specialty Metals, Inc., a
Delaware corporation (solely for the purpose of Sections 4.22, 10.3 and 16.14
hereof (“Globe”)) and Dow Corning Corporation, a Michigan corporation (solely
for the purposes of Sections 4.22 and 16.14 hereof (“DCC Parent”)).
WITNESSETH:
     WHEREAS, on September 25, 2009, an authorized person has formed the Company
pursuant to and in accordance with the Delaware Limited Liability Company Act,
as amended (the “Act”);
     WHEREAS, DCC Parent and Globe have entered into that certain Purchase
Agreement, dated as of November 5, 2009 (the “Purchase Agreement”), pursuant to
which DCE acquired forty-nine percent (49%) of the equity interests in the
Company; and GSMSUB1 and GSMSUB2 own, in the aggregate, the remaining fifty-one
percent (51%) of the equity interests in the Company;
     WHEREAS, DCC Parent, GMI, Globe and the Company entered into that certain
Output and Supply Agreement; dated as of November 5, 2009, setting forth the
terms upon which the Company will produce and supply metallurgical and/or
chemical grade casted silicon to DCC Parent and GMI (as amended from time to
time, the “Output and Supply Agreement”); and

 



--------------------------------------------------------------------------------



 



     WHEREAS, the Series A Members desire to amend and restate the limited
liability company operating agreement of the Company entered into on
September 25, 2009 as amended and restated on October 30, 2009, among other
things, to admit the Series B Member, to set forth the respective rights, powers
and interests of the Members with respect to the Company and each Member’s
Membership Units (as defined in Section 3.02(c)) herein and to provide for the
management of the business and operations of the Company.
     NOW, THEREFORE, in consideration of the foregoing and of the mutual
promises of the parties hereto, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties, intending
to be legally bound, agree as follows.
ARTICLE I
DEFINED TERMS
Section 1.01 Certain Definitions. As used in this Agreement, each of the
following terms has the meaning specified on the page set forth opposite such
term:

         
AAA
    35  
Accounting Firm
    38  
Act
    6  
Additional Cash Contributions
    18  
Adjusted Capital Account Deficit
    24  
Affected Interests
    30  
Affiliate
    15  
Agreement
    1  
Alloy Benefit Plans
    17  
Annual Budget
    14  
Auditor
    13  
beneficial owner
    31  
Board of Representatives
    6  
Business Day
    11  
Capital Account
    19  
Capital Contribution
    17  
Certificate of Formation
    4  
Change of Control Event
    31  
Change of Control Member
    29  
Code
    19  
Code of Conduct
    13  
Commission
    13  
Company
    1  
Company Minimum Gain
    25  
Confidential Information
    43  
Contribution Agreement
    46  
Control
    15  
Controlled
    15  
Covered Person
    40  
DCC Parent
    1  
DCE
    1  
Depreciation
    23  
Designated Officers
    16  
Discretionary Indemnified Person
    40  
Discussion Period
    30  
Dispute
    34  
Electrode Supply Agreement
    10  
Exchange Act
    31  
Excluded Conduct
    40  
GAAP
    36  
Garnet
    1  
GMI
    10  
Governmental Body
    4  
Gross Asset Value
    22  
group
    31  
GSMSUB1
    1  
GSMSUB2
    1  
Indemnified Person
    40  
Majority Vote
    8  
Member
    1  
Member Nonrecourse Debt
    24  

2



--------------------------------------------------------------------------------



 



         
Member Nonrecourse Debt Minimum Gain
    25  
Member Nonrecourse Deductions
    24  
Members
    1  
Membership Units
    5  
Net Loss
    22  
Net Profit
    22  
Offer Notice
    28  
Officers
    16  
Operating Committee
    14  
Output and Supply Agreement
    1  
person
    31  
Person
    4  
Policies
    13  
Purchase Agreement
    1  
Put Trigger Date
    30  
Representative
    6  
Requirements of Law
    13  
Rules
    35  
Securities Act
    10  
Series A Member
    1  
Series A Members
    1  
Series A Membership Units
    5  
Series A Representatives
    7  
Series B Member
    1  
Series B Membership Units
    5  
Series B Representatives
    7  
SOX
    13  
Subsidiary
    13  
Supermajority Vote
    8  
Tag-Along Notice
    32  
Tag-Along Per Unit Consideration
    32  
Tagging Member
    32  
Tag-long Transfer
    32  
Tax-Related Regulatory Provisions
    25  
Termination Date
    42  
transfer
    27  
Transfer
    27  
transferee
    27  
Transferee
    27  
transferred
    27  
Transferred
    27  
Transferred Assets
    39  
Transferring Member
    32  
Treasury Regulations
    19  
Valuation Price
    30  
Woodchip Supply Agreement
    10  
WVA
    8  

Section 1.02 Other Interpretive Provisions. Each definition used in this
Agreement includes the singular and the plural, and reference to the neuter
gender includes the masculine and feminine where appropriate. The definition
ascribed to any capitalized term herein shall govern all uses of such term,
including uses of such term prior to the appearance of the definition thereof.
Reference to any Requirements of Law (as defined in Section 4.14) means such
Requirements of Law in effect as of the time of determination and includes any
successor Requirements of Law. Reference to any dollar amount means such dollar
amount in United States currency. The headings to the Articles and Sections are
for convenience of reference and will not affect the meaning or interpretation
of this Agreement. Except as otherwise stated, reference to Articles, Sections
and Schedules means the Articles, Sections and Schedules of this Agreement. The
Schedules referred to throughout this Agreement are hereby incorporated by
reference into, and will be deemed a part of, this Agreement. Unless the context
clearly indicates otherwise, the word “including” when used in this Agreement
means “including but not limited to” and the words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement refer to
this Agreement as a whole and not to any particular provision of this Agreement.

3



--------------------------------------------------------------------------------



 



ARTICLE II
ORGANIZATION
Section 2.01 Name. The name of the Company is WVA Manufacturing, LLC.
Section 2.02 Effective Date; Authorized Signatory. This Agreement is made
effective as of the date hereof, except that this Section 2.02 is made effective
as of the formation of the Company. The person who executed and filed the
certificate of formation (the “Certificate of Formation”) in respect of the
Company in the office of the Secretary of State of the State of Delaware is
hereby designated an authorized person for purposes of the execution and filing
of the Certificate of Formation.
Section 2.03 Principal Office of the Company. The Company shall have its
principal office at Route 60 East, Alloy, West Virginia, and may establish such
other offices or places of business as the Board of Representatives (as defined
in Section 4.01) may deem appropriate.
Section 2.04 Registered Office and Registered Agent. The address of the
registered office of the Company in the State of Delaware is 1209 Orange Street,
Wilmington, Delaware 19801. The name and address of the registered agent of the
Company for service of process on the Company in the State of Delaware is the
Corporation Trust Company, 1209 Orange Street, Wilmington, Delaware 19801.
Section 2.05 Purposes of the Company. The purposes of the Company shall be,
directly or indirectly, to (a) operate the Company’s plants and produce
metallurgical and/or chemical grade silicon and other materials at the Company’s
plants for sale (other than in the case of by-products) exclusively to the
Members and their Affiliates, in each case, in accordance with the Output and
Supply Agreement, and (b) engage in any other lawful act or activity for which
limited liability companies may be formed under the Act and engage in any and
all activities related or incidental to the foregoing.
Section 2.06 Term of the Company. The existence of the Company commenced as of
the date the Certificate of Formation was filed with the Secretary of State of
the State of Delaware and shall continue in perpetuity unless and until
terminated in accordance with the provisions of this Agreement.
ARTICLE III
MEMBERS
Section 3.01 Initial Members. As of the date hereof, (i) the sole members of the
Company are the Series A Members and the Series B Member, and (ii) no other
Person (as defined in this Section 3.01) has any right to take part in the
ownership of the Company. For purposes of this Agreement: (i) “Person” means any
individual, partnership, corporation, limited liability company, unincorporated
organization, trust, joint venture, other entity or Governmental Body (as
defined in this Section 3.01); and (ii) “Governmental Body” means any foreign or
domestic federal, state, local, supranational or other governmental authority or
regulatory body or any foreign or domestic entity, authority, board, agency,
commission, arbitral tribunal, ministry or similar body exercising executive,
legislative, judicial, regulatory or administrative authority or functions of

4



--------------------------------------------------------------------------------



 



or pertaining to government, including any authority or other quasi-governmental
entity established to perform any of such functions.
Section 3.02 Issuance of Membership Units. (a) On or prior to the date of this
Agreement, the Company shall have issued to the Series A Members (or their
predecessors in interest) the number of Series A Membership Units (as defined in
Section 3.02(c)), and to the Series B Member the number of Series B Membership
Units (as defined in Section 3.02(c)), set forth opposite each such Member’s
name on Schedule 3.02 in respect of each such Member’s Membership Units and each
such Member shall have obtained all other rights provided to such Member
pursuant to this Agreement. Schedule 3.02 shall set forth (and shall be amended
by the Board of Representatives accordingly to reflect any changes to) each
Member’s name, business address and U.S. federal employer identification number,
the number and series of Membership Units (as defined in Section 3.02(c)) owned
by such Member, the Capital Account (as defined in Section 6.04(a)) of such
Member, as of the date hereof and after giving effect to the distributions
contemplated by Section 7.01, and the percentage interest which such Membership
Units represent; provided that, as of the date hereof, the Capital Accounts
reflected on Schedule 3.02 do not reflect any adjustment to the Alloy Interests
Contribution (as defined in the Purchase Agreement) pursuant to Section 2.3 of
the Purchase Agreement and the Company shall make appropriate adjustments to the
Capital Accounts to account for such adjustments upon the final determination
thereof in accordance with Section 2.3 of the Purchase Agreement.
          (b) The Company may issue additional Membership Units only upon the
approval of the Board of Representatives, by a Supermajority Vote (as
hereinafter defined), in accordance with Section 4.04. Following any such
approval, this Agreement, including Schedule 3.02, shall be amended to reflect
the issuance of additional Membership Units, the creation, to the extent
applicable, of any new series of Membership Units to be issued, and the
modification of any existing rights approved as part of any such authorization.
Except as otherwise explicitly set forth in, or explicitly permitted by, this
Agreement, each Membership Unit (as defined in Section 3.02(c)) shall be
identical in all respects with each other Membership Unit. Unless the Board of
Representatives determines otherwise, the Membership Units will not be
certificated.
          (c) For purposes of this Agreement: (i) “Membership Units” means,
collectively, the Series A Membership Units and the Series B Membership Units
which represent such Member’s share of the profits and, if applicable, losses of
the Company and such Member’s rights to receive distributions of the Company’s
assets in accordance with the provisions of this Agreement and any other rights
provided to such Member pursuant to this Agreement; (ii) “Series A Membership
Units” means the Membership Units designated as “Series A Membership Units”
issued to the Series A Member; and (iii) “Series B Membership Units” means the
Membership Units designated as “Series B Membership Units” issued to the
Series B Member.
Section 3.03 Admission of Additional Members. Except (i) in connection with the
issuance, if any, of new Membership Units approved by the Board of
Representatives pursuant to a Supermajority Vote in accordance with Section 4.04
or (ii) in connection with a Transfer (as defined in Section 10.01) of already
outstanding Membership Units in accordance with Article X and as contemplated in

5



--------------------------------------------------------------------------------



 



the following sentence, there shall be no new Members admitted to the Company.
One (1) or more additional or substitute Members of the Company shall be
admitted in connection with a Transfer of Membership Units from an existing
Member, directly or indirectly, to any such proposed additional Member; provided
that such Transfer is made in conformity with Article X. Notwithstanding
anything herein to the contrary, no additional or substitute Member of the
Company may be admitted unless such proposed additional or substitute Member
executes a counterpart of, or an agreement adopting, this Agreement in a form
reasonably satisfactory to the Board of Representatives. The Board of
Representatives shall amend Schedule 3.02 to reflect the admission of any
additional or substitute Members.
Section 3.04 Authority; Liability to Third Parties. No Member (acting in its
capacity as such) has the authority or power, except pursuant to a resolution
duly adopted by the Board of Representatives expressly authorizing such action,
to vote or provide consent on any matter (including, but not limited to, any
matter that may otherwise require a vote or consent of a Member, the Members or
any class or group of Members under the Act, including, but not limited to,
Sections 18-209(b), 18-213(b), 18-215(f), 18-215(j)(3), 18-215(k), 18-216(b),
18-301(b)(1), 18-302(d), 18-402, 18-502(b), 18-801(a)(3) and 18-803(a) thereof),
to act for or on behalf of the Company, to do any act that would be binding on
the Company or to incur any expenditures on behalf of the Company. No Member
will be liable for the debts, obligations or liabilities of the Company,
including under a judgment, decree or order of a court.
Section 3.05 Actions by the Company. Whenever this Agreement or the Output and
Supply Agreement requires the Company to abide by the terms hereof or thereof,
such requirement shall also be deemed to include an undertaking on the part of
the Member or Members who at such time have the power to designate a majority of
the Members of the Board of Representatives to use its or their commercially
reasonable efforts to cause the Company, to the extent permitted by the
Requirements of Law, to so abide; provided, however, that no Member shall have
to expend any funds in connection therewith (except as contemplated by the
Management Services Agreement).
ARTICLE IV
MANAGEMENT OF THE COMPANY
Section 4.01 Management Generally. The powers of the Company shall be exercised
by or under the authority of, and the business and affairs of the Company shall
be managed fully and exclusively by, the Members, by and through a board of
representatives (the “Board of Representatives”) as described herein. The
foregoing powers and the authority to manage the business and affairs of the
Company are hereby delegated in full by the Members to the Board of
Representatives, and the Board of Representatives shall, pursuant to such
delegation, be responsible for the management and operations of the Company and
have all powers necessary to manage and control the Company, to conduct its
business and to implement any decision of the Members adopted pursuant to this
Agreement. Pursuant to the foregoing delegation, the Board of Representatives
will possess all power, on behalf of the Company, to do or authorize the Company
or to direct the Officers (as defined in Section 5.01), employees and agents of
the Company, on behalf of the Company, to do all things necessary or convenient
to carry out the business and affairs of the Company. Notwithstanding the
foregoing, neither the Board of

6



--------------------------------------------------------------------------------



 



Representatives nor any member of the Board of Representatives (each, a
“Representative”) or any other Person shall be a “manager” of the Company for
purposes of the Act. It is expressly agreed by the Members that each
Representative shall not constitute a representative of the Company but shall
serve as a representative of the Member or Members that designated and elected
such Representative hereunder, and shall act (or refrain from acting), vote and
provide or withhold consent with respect to any matter in accordance with the
interests and directions of the Member or Members that designated and elected
such Representative hereunder. Unless otherwise expressly provided herein, any
action to be taken or approved by the Board of Representatives must be taken or
approved by a Majority Vote (as defined in Section 4.03(a)) of the Board of
Representatives, and any action so taken or approved will be the act of the
Board of Representatives.
Section 4.02 Board of Representatives; Number and Election; Committees. (a) The
Board of Representatives shall consist of five (5) Representatives. To the
extent that the Board of Representatives by a Supermajority Vote changes the
size of the Board, the provisions of this Section 4.02 shall be modified
accordingly.
          (b) The holder(s) of the Series A Membership Units will have the sole
right to designate, elect, appoint or remove three (3) Representatives
(collectively, the “Series A Representatives”), subject to the provisions of
Section 4.02(f). The initial Series A Representatives are set forth on
Schedule 4.02.
          (c) The holder(s) of the Series B Membership Units will have the sole
right to designate, elect, appoint or remove two (2) Representatives
(collectively, the “Series B Representatives”), subject to the provisions of
Section 4.02(f). The initial Series B Representatives are set forth on
Schedule 4.02.
          (d) Each Representative shall serve until such Representative resigns
or is removed by the Member(s) that designated and elected such Representative.
In the event that any Representative shall be unable to attend any regular or
special meeting of the Board of Representatives, the Member(s) that designated
and elected such Representative may designate a substitute for such
Representative, and such substitute shall have the right to attend and vote at
such meeting on behalf of such Representative.
          (e) Any committees or subcommittees may be formed and shall be
comprised of at least one (1) Series A Representative and of one (1) Series B
Representative, and shall have such power and authority as delegated, by the
Board of Representatives; provided that any action requiring a Supermajority
Vote may only be approved by the Board of Representatives and only upon receipt
of the required vote.
          (f) Notwithstanding anything in Section 4.02(b) or Section 4.02(c), if
the percentage of output acquired by the Series A Members or their Affiliates
under the Output and Supply Agreement during any two consecutive twelve-month
periods is less than 25% of the

7



--------------------------------------------------------------------------------



 



total output produced by the Company during such two-year period, then the
Series B Member shall be entitled, at its sole option (which option shall be
effective upon providing sixty (60) days written notice to the Series A Members)
to (i) assume the operation of the Company (including, for the sake of clarity,
all responsibilities under the Management Services Agreement), (ii) remove one
of the Series A Representatives and (iii) appoint one (1) additional
Representative to the Board of Representatives. Following the exercise of such
option, subject to the immediately following sentence, the Series A Member will
be entitled to appoint only two (2) Representatives and the Series B Member
shall be entitled to appoint three (3) Representatives. Following the exercise
of such option, if during any two consecutive twelve-month periods, the Series A
Members or their Affiliates acquire at least 40% of the total output produced by
the Company during such two-year period, then the provisions of Section 4.02(b)
and 4.02(c) shall once again apply and the Series A Members shall re-assume the
operation of the Company and shall have the right to remove one of the Series B
Representatives and appoint one additional Series A Representative.
Section 4.03 Voting by Representatives. (g) With respect to all matters before
the Board of Representatives, each Representative shall be entitled to one vote.
Except with respect to matters requiring a Supermajority Vote hereunder, all
actions presented to the Board of Representatives shall be deemed authorized if
approved by a Majority Vote.
          (h) For purposes of this Agreement: (i) a “Majority Vote” of the Board
of Representatives means the affirmative vote of a majority of the
Representatives then in office; and (ii) a “Supermajority Vote” of the Board of
Representatives means a Majority Vote, which includes the affirmative vote or
consent of at least one (1) Series A Representative and one (1) Series B
Representative.
Section 4.04 Matters Requiring a Supermajority Vote of the Board of
Representatives. The following actions may not be taken by the Company unless
such action is approved by a Supermajority Vote of the Board of Representatives
or specifically contemplated by the Annual Budget approved in accordance with
this Section 4.04 (any action so taken without a Supermajority Vote shall be
void and not within the powers of the Company):
          (a) amendment of this Agreement or the Company’s or any Subsidiary’s
other organizational documents, or any change in the size of the Board of
Representatives;
          (b) formation of any Subsidiary (as defined in Section 4.15(b)) or,
except as expressly permitted under Article X to be effected without the prior
approval of the Board of Representatives, the Transfer of any interest therein;
          (c) change, in any material respect, in the Company’s operations or
business (since the formation of the Company, which for these purposes, shall be
the Alloy Business (as defined in the Purchase Agreement) as conducted by West
Virginia Alloys, Inc. (“WVA”) immediately prior to the Restructuring
Transactions (as defined in the Purchase Agreement) and by the Company
immediately prior to the date hereof), including a material

8



--------------------------------------------------------------------------------



 



change in the products produced by the Company or any other changes that could
materially and adversely impact the performance by the Company of its
obligations under the Output and Supply Agreement;
          (d) adoption of the Annual Budget and the related
production/scheduling plan in accordance with Section 4.20 and any material
amendments thereto or deviations therefrom;
          (e) merger, acquisition, consolidation or disposition by the Company
or any Subsidiary of any businesses, securities or assets with a value in excess
of $500,000, individually, or $2,000,000 in the aggregate in any twelve month
period, other than (i) as contemplated in the Annual Budget, (ii) the
disposition of products produced by the Company in the ordinary course of
business pursuant to the Output and Supply Agreement or (iii) the disposition of
by-products produced by the Company in the ordinary course of business;
          (f) sale, transfer or other disposition by the Company or its
Subsidiaries (if any) of all or substantially all of its assets or any merger or
consolidation or other extraordinary business combination involving the Company
or its Subsidiaries (if any);
          (g) sale, disposition, license, transfer, or encumbrance of any
material intellectual property of the Company;
          (h) incurrence of indebtedness or issuance, redemption or repurchase
of any debt securities of the Company or any of its Subsidiaries that
individually exceeds $500,000, other than (i) as contemplated in the Annual
Budget, (ii) occurring as part of the accounts payable in the ordinary course of
business or (iii) pursuant to Section 6.02(b);
          (i) assumption, guarantee, or endorsement of the obligations of any
other Person or business entity, or making of any loans, advances, capital
contributions or investments in, any other Person or business entity, other than
short-term investments of cash on hand in the ordinary course of business;
          (j) entry of any agreement in which the Company or its Subsidiaries
(if any) are, directly or indirectly, assuming responsibility for the
performance of any Member or any Affiliate of any Member;
          (k) declaration, setting aside, or payment of any dividend or other
distribution, irrespective of the form of such dividend or distribution, other
than as contemplated by this Agreement;

9



--------------------------------------------------------------------------------



 



          (l) sale or issuance of newly issued equity securities of, interests
in (including any Membership Units) or debt of, the Company or any of its
Subsidiaries, or any redemption or repurchase of equity securities of or
interests in the Company or any of its Subsidiaries or repayment of any debt of
the Company or any of its Subsidiaries (except in accordance with its terms);
          (m) call for capital other than to fund maintenance or compliance
projects contemplated by the Annual Budget or any other item contemplated by the
Annual Budget;
          (n) entry into any agreement with annual payments expected to exceed
$500,000 or which has a duration of three (3) years or greater and under which
payments are expected to exceed $1,500,000 in the aggregate, excluding purchases
made in the ordinary course of business consistent with past practice;
          (o) entry into, or modification of, any power supply agreement and/or
a collective bargaining agreement, which will contemplate, or result in, a
material increase in cost to the Company or have a material and adverse effect
on the Company’s ability to satisfy its obligations under the Output and Supply
Agreement;
          (p) make any material change in the scope of existing insurance
coverages, other than changes consistent with industry practice;
          (q) registration of any security under the Securities Act of 1933, as
amended (the “Securities Act”);
          (r) grant of any registration rights with respect to any security of
the Company;
          (s) entry of transactions with a value greater than $1,000,000 in the
aggregate per annum with any Member or an Affiliate thereof (other than pursuant
to the terms of the Annual Budget or the terms of any agreement in effect on the
date hereof, including, without limitation, the Output and Supply Agreement, the
Electrode Supply Agreement by and among Ningxia Yonvey Coal Industry Co., Ltd.
and the Company, dated as of the date hereof (the “Electrode Supply Agreement”),
the Management Services Agreement, the Woodchip Supply Agreement by and among
Globe Metallurgical Inc. (the “GMI”) and the Company, dated as of the date
hereof (the “Woodchip Supply Agreement”), or the Purchase Agreement) or any
amendment of an agreement then existing between the Company and any Member or an
Affiliate thereof, including, without limitation, the Output and Supply
Agreement, the Management Services Agreement, the Electrode Supply Agreement,
the Woodchip Supply Agreement and the Purchase Agreement;

10



--------------------------------------------------------------------------------



 



          (t) settlement of any litigation for an amount in excess of $750,000
or on terms which may reasonably have a material adverse effect on the Company’s
ability to perform its obligations under the Output and Supply Agreement;
          (u) increase in the compensation or benefits of any Officer (as
defined in Section 5.01) of the Company (other than in the ordinary course of
business and in accordance with the Annual Budget);
          (v) selection of, or change in, the Auditor (as defined in
Section 4.16);
          (w) voluntary adoption or modification of any material tax or
accounting practice or policy of the Company which is reasonably likely to have
a material adverse effect on any Member, except for modifications which are
reasonably necessary for such practice or policy to comply with any Requirements
of Law or any applicable accounting standard;
          (x) other Tax matters requiring the approval, authorization or
determination of the Board of Representatives as set forth in this Agreement;
and
          (y) adoption of a plan for complete or partial liquidation or
dissolution of the Company or the filing of any petition under the applicable
bankruptcy or insolvency laws.
To the extent that any matter requires, under either this Agreement or
applicable Law, action to be taken by the Board of Representatives, such action
may be taken only following receipt of a Majority Vote, or to the extent
required, a Supermajority Vote of the Board of Representatives, and cannot be
taken by the Officers, employees or agents of the Company on behalf of the
Company without such authorization or approval; provided, however, that such
Officers, employees and agents may implement any actions previously approved by
the Board of Representatives. In addition, the parties shall use their
reasonable best efforts to keep each other informed as to material developments
regarding the venture, irrespective of whether such developments require a
Supermajority Vote.
Section 4.05 Place of Meetings; Chairperson. Meetings of the Board of
Representatives may be held either within or without the State of Delaware at
whatever place is specified in the call of the meeting. In the absence of
specific designation, such meetings will be held at the principal office of the
Company as provided in Section 2.03. The Board of Representatives will appoint
one (1) of the Representatives to be the chairperson to preside at meetings of
the Board of Representatives and to perform such other tasks as may from time to
time be determined by the Board of Representatives. Any Representative will be
permitted to attend any meeting of the Board of Representatives in person or as
provided in Section 4.08.
Section 4.06 Regular Meetings. The Board of Representatives will hold regular
meetings at least two (2) times annually; provided, that the Board of
Representatives by a Supermajority Vote thereof may

11



--------------------------------------------------------------------------------



 



agree to reduce such number of regular meetings of the Board of Representatives
to be held during any year. No notice is required to be given to Representatives
of regular meetings for which the Board of Representatives previously has
designated a time and place.
Section 4.07 Special Meetings. Special meetings of the Board of Representatives
may be held at any time upon the request of the President, the Vice President —
Director of Finance, the Board of Representatives or any Representative, in each
case made to the Secretary of the Company (or, if there is no Secretary, any
other Officer performing duties similar to those to be performed by the
Secretary pursuant to Schedule 5.04). A notice setting forth the date, time,
place and purpose (including, without limitation, the intention to consider any
matter requiring a Supermajority Vote) of the special meeting of the Board of
Representatives will be sent by the Secretary of the Company (or such other
Officer) to the last known address of each Representative and to each Member at
the address set forth on Schedule 16.01 to ensure receipt of such notice at
least ten (10) Business Days (as defined in this Section 4.07) prior to such
meeting; provided that a special meeting held at the request of the President or
the Vice President — Director of Finance may be held on shorter notice which
shall be given at least twenty-four (24) hours prior to the scheduled time of
such meeting. The Representatives will cooperate and use their reasonable best
efforts to schedule meetings at times and places which will maximize attendance.
Attendance of a Representative at such meeting will also constitute a waiver of
notice thereof, except where such Representative attends for the express purpose
of objecting to the transaction of any business on the ground that the meeting
is not lawfully called or convened. For purposes of this Agreement, “Business
Day” means any day other than a Saturday, Sunday or a day on which commercial
banks located in New York, New York or Detroit, Michigan are required or
authorized by law to be closed.
Section 4.08 Video and Tele-Conference Meetings. Meetings of the Board of
Representatives may be held by means of video conference, conference telephone
or similar communications equipment so long as all Representatives participating
in the meeting can hear each other. In furtherance thereof, the Company shall
obtain appropriate video conference, conference telephone or similar
communications equipment or devices to conduct any meetings of the Board of
Representatives in accordance with this Section 4.08. Any Representative, to the
extent so requesting, shall be entitled to participate by such means. The
foregoing notwithstanding, Members shall use their reasonable best efforts to
cause their designated Representatives to attend all regular meetings in person.
Participation in a meeting by means of video conference, conference telephone or
such similar communications equipment will constitute presence in person at such
meeting, except where a Representative participates in the meeting for the
express purpose of objecting to the transaction of any business thereof on the
ground that the meeting is not lawfully called or convened.
Section 4.09 Quorum. The presence, in person or by proxy, of at least one
(1) Series B Representative and one (1) Series A Representative is required to
constitute a quorum at any meeting of the Board of Representatives. The Board of
Representatives may not take any action or provide any approval at a meeting,
except an adjournment of such meeting, without the presence, in person or by
proxy, of such a quorum.
Section 4.10 Compensation. No Representative shall receive compensation from the
Company in connection with the performance of services in such capacity;
provided that the Company shall reimburse

12



--------------------------------------------------------------------------------



 



each Representative for reasonable out-of-pocket expenses incurred in connection
therewith; provided further, that nothing herein shall limit or restrict the
right of a Member to provide additional compensation in connection with the
performance of such services by, or to otherwise employ and provide compensation
to, any Representative designated and elected by such Member.
Section 4.11 Resignation and Removal. Any Representative may resign at any time
by giving notice to the Company and the Member or Members that designated and
elected such Representative. Such resignation will be made in writing and will
take effect immediately upon delivery of such notice or at such later time as
may be specified in such notice. Any Representative serving on the Board of
Representatives may be removed, either with or without cause, by the Member(s)
that designated and elected such Representative.
Section 4.12 Vacancies. Any vacancy occurring with respect to a Representative
serving on the Board of Representatives will be filled solely by the Member(s)
that designated and elected such Representative.
Section 4.13 Action by Written Consent. Any action that may be taken or approval
that may be provided at a meeting of the Board of Representatives may be taken
or provided without a meeting if a consent in writing, setting forth the action
to be taken or approval to be provided, is signed by all Representatives. Prior
to its execution, the writing referred to in the preceding sentence of this
Section 4.13 will be sent to all Representatives on the Board of Representatives
at substantially the same time and by the same manner of transmission.
Section 4.14 Provision of Notice to the Representatives. Any notice required or
permitted to be given to any Representative pursuant to any Requirements of Law
or this Agreement shall be prepared in writing and given or made by the
Secretary of the Company (or, if there is no Secretary, any other Officer
performing duties similar to those to be performed by the Secretary), and shall
be deemed to have been duly given or made upon receipt, by personal
hand-delivery, by facsimile transmission, by electronic mail or by air courier
guaranteeing overnight delivery, sent to such address as such Representative may
specify by notice to the Secretary of the Company (or such other Officer). For
purposes of this Agreement, “Requirements of Law” means the organizational
documents of an entity, and any law, regulation, ordinance, code, decree,
treaty, ruling or determination of an arbitrator, court or other governmental
authority, in each case applicable to or binding upon such Person or to which
such Person, any of its property or the conduct of its business is subject.
Section 4.15 Management of the Company’s Subsidiaries.
          (a) To the extent that a Subsidiary is created, such Subsidiary shall
be treated like the Company for all purposes, including the requirements
relating to (i) the constitution of the board of representatives or directors
thereof and (ii) matters requiring a Supermajority Vote before the taking of an
action. For the sake of clarity, any action which may not be taken by the
Company except in accordance with the terms of this Agreement, may not be taken
by the Subsidiary except in accordance with the terms of this Agreement and a
provision to such effect will be included in any Subsidiary’s organizational
documents.

13



--------------------------------------------------------------------------------



 



          (b) For the purposes of this Agreement, “Subsidiary” means with
respect to any specified Person, (a) a corporation of which more than fifty
percent (50%) of the voting or capital stock is, as of the time in question,
directly or indirectly owned by such Person and (b) any partnership, joint
venture, association, or other entity in which such Person, directly or
indirectly, owns more than fifty percent (50%) of the equity or economic
interest thereof or has the power to elect or direct the election of more than
fifty percent (50%) of the members of the governing body of such entity.
Section 4.16 Appointment of Independent Auditors. The Company shall, at all
times, retain an independent auditor of the Company (the “Auditor”) to audit the
books and records of the Company. The Auditor shall be KPMG LLP, unless and
until another nationally recognized accounting firm is selected by a
Supermajority Vote of the Board of Representatives.
Section 4.17 Internal Controls. The Company will use its reasonable best efforts
to implement and maintain a system of internal controls over financial reporting
meeting the requirements of the Securities and Exchange Commission (the
“Commission”), for a company that is subject to the rules of the Commission, and
the Sarbanes-Oxley Act of 2002, as amended (“SOX”), no later than the date that
Globe Specialty Metals, Inc. is required to implement and maintain such a system
of internal controls over financial reporting by the rules of the Commission.
The Company shall keep each of the Members informed of its efforts to implement
such procedures and provide the Members with the results of any assessments as
to the effectiveness of such controls.
Section 4.18 Company Policies; Use of Landfill.
          (a) The Company hereby agrees to manage its business and operations
consistent with the principles set forth in the following policies (the
“Policies”): (a) the Code of Conduct attached hereto as Exhibit A (the “Code of
Conduct”); and (b) the Responsible Care Guiding Principles attached hereto as
Exhibit B or a similarly comprehensive health, safety and environmental program
reasonably acceptable to the Members. The Company shall and shall direct its
Officers to conduct the activity of the Company in accordance with the Policies
and at a level commensurate with industry standards and, in all cases, in
accordance with all Requirements of Law (including, without limitation, those
related to labor, safety and environmental matters) and otherwise in accordance
with past practices and generally accepted industry standards. For the avoidance
of doubt, the Policies do not apply to Members in their capacity as Members. The
Members and/or Officers of the Company may from time to time propose additional
operating policies and other policies, for the consideration and subject to the
approval of the Members or the Board of Representatives by a Supermajority Vote.
          (b) The Company hereby agrees to use its reasonable best efforts to
maintain, or cause to be maintained on its behalf, insurance coverage at least
as favorable to the Company as the coverage in place on the date hereof, except
as otherwise may be approved by the Members in accordance with Section 4.04. The
Company shall also consider in good faith any requests by any of the Members
that the Company enhance the coverage maintained.

14



--------------------------------------------------------------------------------



 



          (c) Without the prior consent of the Board of Representatives pursuant
to Supermajority Vote of the Board of Representatives, the Company agrees that
at no time will it directly or indirectly use the landfill referred to as the
Jarrett Branch Landfill to dispose or deposit of any substance, material,
pollutant, waste or other product of the Company.
Section 4.19 Operating Committee. Each of the Series A Members acting together
and the Series B Member shall appoint three (3) members of their respective
senior management teams to an executive operating committee (“Operating
Committee”). The Operating Committee shall meet not more often than once per
quarter (unless otherwise requested to meet more frequently by any
Representative) and shall be generally responsible for receiving reports upon
and discussing operational matters between the parties, including, without
limitation, the parameters of a budget, pricing of Output and related production
schedules, and any disputes or differences of the Members under this Agreement
and/or the Output and Supply Agreement. The Operating Committee shall report the
results of their discussions to the Board of Representatives, and shall endeavor
in good faith to provide a consensus view on issues. The manager of the plant
shall be an ex-officio member of the Operating Committee. The Operating
Committee is a working committee of the Company whose members need not be
Representatives. The initial Operating Committee members are set forth in
Exhibit D hereto.
Section 4.20 Preparation of the Annual Budget.
          (a) On a date during the first two (2) weeks of November of each year
or such other date as agreed by the Members, the Operating Committee shall
prepare, with the assistance of the management of the plant, and submit to the
Board of Representatives for its approval the Annual Budget and corresponding
production/scheduling plan for the operation of the Company and its Subsidiaries
(if any), during the next calendar year (including the annual capital
expenditure plans for maintenance and compliance and as contemplated by the
Output and Supply Agreement). The Annual Budget shall substantially be in the
form of the budget attached hereto as Exhibit C (the “Annual Budget”). The
Annual Budget shall show, on a month-by-month basis (or such other periods as
shall be approved by the Members), in reasonable detail, each line item of
anticipated income and expense for the Company in such form as shall be approved
by the Operating Committee from time to time and, with respect to the calendar
year in which the Closing Date (as defined in the Purchase Agreement) occurs,
shall be prorated for the remaining term of the then current calendar year. The
Annual Budget shall note the cost of any raw materials to be supplied by a
Member or its Affiliates and include a production schedule for the manufacture
of each Member’s portion of the plant’s production.
          (b) If the Board of Representatives fails to approve any portion of
the Annual Budget pursuant to Section 4.20(a) prior to the commencement of the
fiscal year to which such budget relates, the Company shall be operated during
such fiscal year (i) in accordance with such portions of the Annual Budget as to
which agreement has been reached, and (ii) with respect to those portions of the
Annual Budget as to which agreement has not been reached, at rates or levels of
expenditures comparable to those reflected in the Annual Budget for the
preceding year increased by the lesser of (x) five percent (5%) or (y) the
percentage of increase as in the consumer price index (applicable to Alloy, West
Virginia, as published by the

15



--------------------------------------------------------------------------------



 



U.S. Department of Labor, Bureau of Labor Statistics) from the first day of the
last fiscal year for which an Annual Budget was approved to the last day of the
fiscal year immediately preceding the fiscal year to which the Annual Budget in
dispute relates; provided, however, the Board of Representatives shall have the
power to approve the expenditure of a reasonable amount of funds under the
circumstances for emergency repairs required to operate the business in its
ordinary course.
          (c) Neither party may use its rights to approve the Annual Budget and
the related production/scheduling plan, as well as material amendments thereto,
to alter, indirectly, its rights and obligations under the Output and Supply
Agreement, including without limitation, Section 2.3 thereof.
Section 4.21 Transactions with Affiliates. Subject to Section 4.04, the Company
may enter into a transaction or series of related transactions with the Members
or any of their Affiliates (including, for the sake of clarity, the Management
Services Agreement) so long as such transaction or series of related
transactions is on terms, from the Company’s perspective, generally consistent
with those achievable on an arms-length basis. At least once per year the
Company shall provide each Member with a true and correct summary of the
material terms of any such transactions and the Members shall be entitled to all
audit rights under Section 13.04 in connection with any such transactions. In
addition to the foregoing, in entering into such transactions, the Members shall
not intentionally disadvantage the Company, in relation to the Members’ and its
Affiliates’ other facilities, in terms of the procurement of raw materials or
other items. For purposes of this Agreement; (i) “Affiliate” means, with respect
to any Person, any other Person that, directly or indirectly, Controls (as
defined in this Section 4.21), is Controlled by, or is under common Control
with, such Person; provided, that the Company shall not be deemed an Affiliate
of any Member; and (ii) “Control” means the possession, direct or indirect, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise, and “Controlled” has a correlative meaning.
Section 4.22 Retained Membership Units. Globe and DCC Parent each agree, as of
the date hereof and at all times prior to a permitted Transfer by the Series A
Members or Series B Member, as applicable, to an unaffiliated party in
accordance with ARTICLE X, to directly or indirectly retain 100% of the equity
interests in any entity that owns any Membership Interests or rights under the
Output and Supply Agreement; provided, however, each of Globe and DCC Parent may
transfer, or permit the transfer of, equity interests in any such entity to any
direct or indirect wholly owned Affiliate of Globe or DCC Parent, as applicable;
provided, further that no such transfer shall relieve any Member of any of its
obligations hereunder.
ARTICLE V
OFFICERS
Section 5.01 Appointment of Officers. The Board of Representatives may appoint a
Chairperson, a Chief Executive Officer, a President, a Chief Operating Officer,
a Chief or Senior Financial Officer (subject to clause (b) below), a Secretary,
a Treasurer and one (1) or more Senior Vice Presidents

16



--------------------------------------------------------------------------------



 



or Executive Vice Presidents and (b) the Series B Representatives may appoint,
and fill any related vacancy of, a Chief or Senior Financial Officer, which may
be the Vice President — Director of Finance, in each case, subject to the
approval by the Series A Representatives, which approval shall not be
unreasonably withheld (the officers identified in clauses (a) and
(b) collectively, the “Designated Officers”). As of the date hereof, the persons
listed on Schedule 5.01 are the Designated Officers of the Company. The
appointment and hiring of other officers of the Company, including, but not
limited to, one (1) or more Vice Presidents and Directors (together with the
Designated Officers, the “Officers”), will be made by the President or the Board
of Representatives from time to time. Unless otherwise specified by the Board of
Representatives or the President at the time of appointment, each Designated
Officer and other Officer, respectively, will hold office until his or her
death, resignation or removal. Except as set forth in Section 4.04, the
employment or retention of any agents or representatives as may be necessary or
appropriate for the conduct of the Company’s business will be made by the
President. No Member or Representative may appoint officers or employees or
employ or retain agents and representatives of the Company.
Section 5.02 Resignation; Removal; Vacancies. Any Designated Officer may resign
at any time by giving written notice to the Board of Representatives and any
other Officer may resign at any time by giving written notice to the President.
Unless otherwise stated in a notice of resignation, such resignation will take
effect when received by the Board of Representatives or the President, as
applicable, without any need for acceptance. Subject to Section 5.01, the Board
of Representatives will have the right to remove any Designated Officer, with or
without cause, at any time and, subject to Section 5.01, the President and the
Board of Representatives will each have the right to remove any other Officers,
with or without cause, at any time. In the event of a vacancy occurring in
(i) any Designated Officer position, such vacancy will be filled by the Board of
Representatives and (ii) any other Officer position, such vacancy will be filled
by the President or the Board of Representatives.
Section 5.03 Delegation of Authority. Subject to Section 4.04, the Board of
Representatives hereby delegates to the Officers the authority, right and power
to manage the Company’s business and to do any and all acts and things
necessary, proper, convenient or advisable to effectuate the purposes of this
Agreement; provided that the delegation of authority in this Section 5.03,
(i) to the President may be revoked in whole or in part at any time or from time
to time by the Board of Representatives, and (ii) to the other Officers may be
revoked in whole or in part at any time or from time to time by the President;
provided, further, that no such revocation will affect the rights of a third
party under a contract entered into by the Company pursuant to such delegated
authority prior to the revocation thereof. Except as otherwise expressly
provided for in this Agreement, no Member or Representative may delegate any
authority, right or power to manage the Company’s business or to take actions on
behalf of the Company to any other Person.
Section 5.04 Authority, Duties and Compensation. Except as otherwise set forth
in this Agreement and subject to the provisions of Section 4.04, the powers and
responsibilities of (i) each Designated Officer will be comparable to those
normally assigned to corporate officers of equivalent title or as otherwise
determined by the Board of Representatives and (ii) each other Officer will be
comparable to those normally assigned to corporate officers of equivalent title
or as otherwise determined by the President. Any number of offices may be held
by the same person. The initial

17



--------------------------------------------------------------------------------



 



salaries and compensation arrangements of the Designated Officers shall
generally be consistent with those in effect on the date hereof.
Section 5.05 Benefit Plans. Subject to approval, from time to time, by the Board
of Representatives, the Company shall maintain each and every benefit plan
presently in existence and set forth on Schedule 5.05 (the “Alloy Benefit
Plans”) and shall continue to be responsible for all benefits and liabilities
with respect to such Alloy Benefit Plans, as such Alloy Benefit Plans may be
amended or modified from time to time.
ARTICLE VI
CAPITAL CONTRIBUTIONS, MEMBERSHIP UNITS
AND CAPITAL ACCOUNTS
Section 6.01 Capital Contributions. (a) On or prior to the date of this
Agreement, each of the Series A Members (or their predecessors in interest) and
Series B Member shall have made (or been deemed to have made) a Capital
Contribution to the Company in the amount set forth opposite such Member’s name
on Schedule 3.02 (which amount is net of any amounts distributed in accordance
with Section 7.01) and, in consideration thereof, the Company shall have issued
to such Member (or its predecessor in interest) the number of Membership Units
of such series as is set forth opposite such Member’s name on Schedule 3.02.
Upon the admission of any additional Member of the Company, Schedule 3.02 will
be restated to reflect the admission of such additional Member, the Capital
Contribution made to the Company by such additional Member and the number and
series of Membership Units issued to such additional Member.
          (b) For purposes of this Agreement, “Capital Contribution” means, with
respect to any Member, the total amount of cash and the Gross Asset Value (as
defined in Section 8.01(b)) of any other property (other than cash) contributed
(or deemed to be contributed) to the Company by such Member pursuant to this
Agreement and, with respect to the initial Capital Contributions through the
date hereof, pursuant to the Purchase Agreement and taking into account, for the
avoidance of doubt, Section 2.3 thereof.
Section 6.02 Additional Capital Contributions. (a) No Member shall be obligated
to make Capital Contributions to the Company without the consent of such Member,
nor shall any Member be entitled to make any Capital Contribution other than as
contemplated by Section 6.01 or pursuant to this Section 6.02 or Section 6.03,
provided that this sentence shall not limit the obligations of Members to make
payments pursuant to Section 10.01(d). The Board of Representatives shall amend
Schedule 3.02 to reflect the making of any additional Capital Contributions and
the issuance of any additional Membership Units hereunder.
          (b) Subject to Section 6.02(c), in the event that the Board of
Representatives determines that the Company requires additional funds for proper
Company purposes other than making distributions to the Members, the Company, on
behalf of the Board of Representatives (following approval pursuant to
Section 4.04), shall make one (1) or more written requests for the Members to
make additional Capital Contributions in cash (the

18



--------------------------------------------------------------------------------



 



“Additional Cash Contributions”). The respective portion of any Additional Cash
Contributions will be determined pro rata based on the number of Membership
Units held by such Member relative to the number of Membership Units held by all
Members at the time of such request. Members, when so requested, will have the
obligation to make their full requested Additional Cash Contributions. Such
request will specify the date on or before which the contributions must be
delivered to the Company, which date will not be earlier than thirty
(30) calendar days after the provision of notice of such request to all Members.
In the event that any Member fails to make any required Additional Cash
Contribution, the other Members shall have the right to loan to the Company (in
proportion to their relative ownership interest in the Company) the amount of
such Additional Cash Contribution on an unsecured basis at an interest rate of
LIBOR (London Interbank Offered Rates with a term of three (3) months as
published in The Wall Street Journal) plus 10% (1000 basis points); provided
that (i) the making of a loan by any other Member pursuant to this
Section 6.02(b) shall not relieve a non-contributing Member’s obligation to make
the applicable Additional Cash Contribution (together with any accrued, but
unpaid, interest) and (ii) on the last business day of each calendar quarter,
such non-contributing Member shall contribute to the Company an amount equal to
the aggregate amount of interest accrued (whether or not paid) on such loan
during such quarter. No additional Membership Units shall be issued by the
Company with respect to any Additional Cash Contributions or contributions made
relating to the Company’s interest expense incurred pursuant to any loan
accepted pursuant to this Section 6.02(b) unless approved by the Board of
Representatives by Supermajority Vote.
           (c) Prior to requesting any future funding from the Members, the
Board of Representatives, by a Supermajority Vote, shall confirm whether such
funding shall be in the form of equity or debt (and if debt, the terms thereof).
Section 6.03 Funds for Special Projects. In the event that any Member desires to
make funds available for the purpose of modifying or building equipment in order
to satisfy the production needs solely of such Member, the Members agree to use
reasonable efforts to determine, in good faith, an appropriate method to allow
such Member to make the funds available and to modify this Agreement
accordingly; provided, however, except as specifically agreed upon by all
Members, no such funding by a Member shall be deemed a Capital Contribution and
no such funding shall alter the relative ownership interests of the Members in
the Company or their Capital Accounts.
Section 6.04 Capital Accounts.
           (a) The Company shall maintain a separate capital account (a “Capital
Account”) for each Member in accordance with the following provisions. The
Capital Accounts shall be maintained for each Member in accordance with Treasury
Regulations Sections 1.704-1(b) and 1.704-2. The initial Capital Accounts of the
Series A Members and the Series B Member shall be as set forth on Schedule 3.02.
          (i) Each Member’s Capital Account shall be increased by the amount of
such Member’s Capital Contributions, if any (to the extent not taken into
account in the initial Capital Account set forth on Schedule 3.02), the amount
of Net Profits (as defined in Section 8.01(a)) allocated to such Member pursuant

19



--------------------------------------------------------------------------------



 



to Article VIII, and the amount of any Company liabilities assumed by such
Member (or taken subject to).
          (ii) Each Member’s Capital Account shall be decreased by the amount of
cash and the Gross Asset Value of any other Company property distributed to such
Member pursuant to any provision of this Agreement, any Net Losses (as defined
in Section 8.01(a)) allocated to such Member pursuant to Article VIII and the
amount of any liabilities of such Member assumed by the Company (or taken
subject to).
           (iii) In the event all of a Member’s Membership Units are Transferred
(as defined in Section 10.01) in accordance with the terms of this Agreement,
the Transferee shall succeed to the Capital Account of such Member to the extent
such Capital Account relates to the Transferred Membership Units.
          (iv) In determining the amount of liability for purposes of
Section 6.04(a)(i) and Section 6.04(a)(ii), there shall be taken into account
Section 752(c) of the Internal Revenue Code of 1986, as amended (the “Code”) and
any other applicable provisions of the Code and the treasury regulations
promulgated thereunder (the “Treasury Regulations”).
           (b) The foregoing provisions and the other provisions of this
Agreement relating to the maintenance of Capital Accounts are intended to comply
with Treasury Regulations Section 1.704-1(b) and shall be interpreted and
applied in a manner consistent with such Treasury Regulations. The Board of
Representatives shall be authorized to make appropriate amendments to the
allocations of items pursuant to this Section 6.04 if necessary in order to
comply with Section 704 of the Code, Treasury Regulations Section 1.704-1 and
other applicable Treasury Regulations.
Section 6.05 Return of Capital. Except upon the dissolution of the Company or as
otherwise provided herein, no Member shall have the right to withdraw from the
Company or to demand or to receive the return of all or any part of its Capital
Account or its Capital Contributions.
Section 6.06 No Interest on Capital Contribution. No Member shall be paid
interest on any of its Capital Contributions or on its Capital Accounts, except
as specifically provided herein.
Section 6.07 Loans from Members. Subject to Section 4.04, the Board of
Representatives may request one (1) or more Members to make loans to the Company
or, except as contemplated by Section 6.02, otherwise advance funds to the
Company in excess of the amounts required hereunder to be contributed by such
Member to the capital of the Company; provided that no Member shall be required
to make any such loans or advances to the Company. Such loans or advances by a
Member to the Company shall not be considered Capital Contributions. If any
Member shall make such loans or advances, the making of such loans or advances
shall not result in any increase in the amount of the Capital Account of such
Member. The amounts of any such loans

20



--------------------------------------------------------------------------------



 



or advances shall be a debt of the Company to such Member and shall be payable
or collectible only out of the Company assets in accordance with the terms and
conditions upon which such advances are made. The repayment of such loans or
advances from a Member to the Company upon liquidation shall be subject to the
order of priority set forth in Section 15.03. No act or failure to act of any
such Member(s) making loans to the Company shall affect the rights of such
Member(s) as a lender to the Company.
Section 6.08 Issuance of Membership Units. Except as provided in Section 6.03,
as evidence of any Capital Contribution by a Member that is not pro rata based
on the number of Membership Units held by such Member relative to the number of
Membership Units held by all Members, the Company shall issue Membership Units.
The Membership Units shall be issued at fair market value as determined by the
Board of Representatives in its reasonable, good faith judgment. In the event
Membership Units are issued to a Member after the date of this Agreement,
Schedule 3.02 will be amended to reflect such issuance.
ARTICLE VII
DISTRIBUTIONS
Section 7.01 Initial Distribution.
          (a) On the date hereof, in connection with the Purchase Agreement and
the transactions contemplated thereby, the Company shall make a distribution, in
cash, to the Series A Members in the aggregate amount of one hundred million
dollars ($100,000,000) in proportion of their equity interests in the Company,
of which Eighty Eight Million Sixty Three Thousand Dollars ($88,063,000) shall
be treated for income tax purposes as consideration for the sale to the Company
of the assets, or the portion of the assets, set forth on Schedule 13.09
pursuant to Treasury Regulations Section 1.707-3(a) and Eleven Million Nine
Hundred Thirty Seven Thousand Dollars ($11,937,000) shall be treated for income
tax purposes as a reimbursement of pre-formation expenditures pursuant to
Treasury Regulations Section 1.707-4(d).
          (b) In addition, promptly following the determination of the Closing
Date Alloy Balance Sheet (as such term is defined in the Purchase Agreement),
the Members and the Company shall make all payments contemplated by Section 2.3
of the Purchase Agreement.
Section 7.02 Distributions. (a) Subject to Section 7.01 and except as otherwise
set forth herein, distributions to the Members shall be made at such times and
in such amounts as the Board of Representatives shall determine in its sole
discretion in accordance with Section 4.04, pro rata based on the number of
Membership Units held by each Member relative to the aggregate number of
Membership Units held by all Members; provided, however, that it is the
intention of the Members that, to the extent there is cash available in excess
of ordinary or anticipated working capital requirements and reasonable reserves,
the Company shall distribute such excess cash to the Members on a regular basis
but at least quarterly.

21



--------------------------------------------------------------------------------



 



          (b) Distributions may be made in cash or property on the basis of such
property’s Gross Asset Value, as determined by the Board of Representatives in
its reasonable judgment; provided that any such distributions to the Members
shall consist of the same relative composition of cash and/or property to each
Member, except as otherwise expressly permitted herein and subject to approval
by a Supermajority Vote of the Board of Representatives.
            Section 7.03 Limitations on Distribution. Notwithstanding any
provision to the contrary contained in this Agreement, the Company shall not
make a distribution to any Member on account of its Membership Units if such
distribution would violate Section 18-607 of the Act or other applicable law.
            Section 7.04 Withholding. Notwithstanding any provision to the
contrary contained in this Agreement, the Board of Representatives is authorized
to take any action that it reasonably determines in good faith to be necessary
or appropriate to cause the Company to comply with any federal, state, local or
foreign withholding or deduction requirement with respect to any allocation,
payment or distribution by the Company to any Member or other Person. All
amounts so withheld or deducted, and amounts withheld or deducted with respect
to any allocation, payment, or distribution by any Person to the Company, shall
be treated as distributed to the applicable Member for purposes of this
Agreement. If any such withholding or deduction requirement with respect to any
Member exceeds the amount allocated or distributed to such Member under this
Agreement or if any such withholding or deduction requirement was not, for
whatever reason, satisfied with respect to any amount previously allocated or
distributed to such Member, such Member and any successor or assignee with
respect to such Member’s interest in the Company hereby indemnifies and agrees
to hold harmless the other Members, the Company and the Board of Representatives
for such excess amount, interest, penalties, additions to tax and costs and
expenses of the Company and the Board of Representatives with respect to such
withholding or deduction requirement, as the case may be. In furtherance of the
foregoing, such Member shall provide the Company with immediately available
funds to satisfy such obligation. Each Member shall promptly give the Company
any certification or affidavit that the Company may request in connection with
this Section 7.04.
            Section 7.05 Offset. Whenever the Company is to pay any sum to any
Member, any amounts such Member owes the Company or any of its Affiliates
pursuant to this Agreement, as determined by the Board of Representatives in its
good faith reasonable judgment, may be deducted from such sum before payment, to
the extent permitted by applicable law, and the amount so deducted shall be
treated as distributed to such Member for purposes of this Agreement.
            Section 7.06 Distributions in Liquidation. Upon the liquidation of
the Company, liquidation proceeds, if any, shall be distributed in accordance
with the provisions of Section 15.03(b).
ARTICLE VIII
ALLOCATIONS
            Section 8.01 Calculation of Net Profits and Net Losses. (a) For
purposes of this agreement, “Net Profit” or “Net Loss” as the case may be,
means, for each fiscal year, the Company’s taxable income and

22



--------------------------------------------------------------------------------



 



loss for such fiscal year as determined in accordance with the accounting
methods followed by the Company for federal income tax purposes and in
accordance with Section 703(a) of the Code (including for this purpose, all
items of income, gain, loss or deduction required to be separately stated
pursuant to Section 703(a)(1) of the Code), with the following adjustments:
          (i) Any income of the Company that is exempt from federal income tax
and described in Section 705(a)(1)(B) of the Code and not otherwise taken into
account in computing Net Profit and Net Loss pursuant to this definition shall
be added to such taxable income or loss;
          (ii) Any expenditures of the Company described in Section 705(a)(2)(B)
of the Code or treated as Section 705(a)(2)(B) of the Code expenditures pursuant
to Treasury Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken
into account in computing Net Profit and Net Loss pursuant to this definition
shall be subtracted from taxable income or loss;
          (iii) In the event the Gross Asset Value of any Company asset is
adjusted pursuant to Section 8.01(b)(ii) or (b)(iii), the amount of such
adjustment shall be taken into account as gain (if the adjustment increases the
Gross Asset Value of the asset) or loss (if the adjustment decreases the Gross
Asset Value of the asset) from the disposition of such Company asset for
purposes of computing Net Profit and Net Loss;
          (iv) Gain or loss resulting from any disposition of any Company asset
with respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Gross Asset Value of the Company asset
disposed of, notwithstanding that the adjusted tax basis of such Company asset
may differ from its Gross Asset Value; and
          (v) In lieu of depreciation, amortization and other cost recovery
deductions taken into account in computing such taxable income or loss,
Depreciation (as defined in Section 8.01(c)) for such fiscal year shall be taken
into account.
          (b) For purposes of this Agreement, “Gross Asset Value” means, with
respect to any Company asset, the adjusted basis of such asset for federal
income tax purposes, except as follows:
          (i) The initial Gross Asset Value of any Company asset (other than
cash) contributed by a Member to the Company shall be (i) in the case of the
initial capital contributions made on or prior to the date hereof, the fair
market

23



--------------------------------------------------------------------------------



 



value amount set forth on Schedule 13.09 next to each asset and (ii) in the case
of subsequent capital contributions, the gross fair market value of such Company
asset as of the date of such contribution, as determined in good faith by the
Board of Representatives;
          (ii) The Gross Asset Value of each Company asset shall be adjusted in
accordance with Treasury Regulations Section 1.704-1(b)(2)(iv)(f) and (g) to
equal its gross fair market value, as determined in good faith by the Board of
Representatives, as of the following times: (A) immediately before the admission
of a new Member to the Company or the acquisition of an additional interest in
the Company by any existing Member in exchange for more than a de minimis
capital contribution, in either case by the issuance of additional Membership
Units to such Member by the Company; (B) immediately before the distribution by
the Company of money or other property (other than a de minimis amount) as
consideration for all or part of a Member’s Membership Units; (C) immediately
before the liquidation of the Company within the meaning of Treasury Regulations
Section 1.704-1(b)(2)(ii)(g); and (D) immediately before the grant of Membership
Units in the Company (other than a de minimis interest) as consideration for the
provision of services to or for the benefit of the Company by an existing Member
acting in a Member capacity, or by a new Member acting in a Member capacity in
anticipation of being a Member; provided that an adjustment described in (A),
(B) and (D) of this paragraph shall be made only if the Board of
Representatives, in its sole discretion determines that such adjustment is
necessary to reflect the relative economic interests of the Members in the
Company;
          (iii) The Gross Asset Value of a Company asset distributed to any
Member shall be the gross fair market value of such Company asset as of the date
of distribution thereof, as determined in good faith by the Board of
Representatives; and
          (iv) If the Gross Asset Value of a Company asset has been determined
or adjusted pursuant to Section 8.01(b)(i) or Section 8.01(b)(ii), such Gross
Asset Value shall thereafter be adjusted to reflect Depreciation taken into
account with respect to such Company asset for purposes of computing Net Profits
and Net Losses.
          (c) For purposes of this Agreement, “Depreciation” means, for each
fiscal year, an amount equal to the depreciation, amortization, or other cost
recovery deduction allowable with respect to an asset for such fiscal year,
except that if the Gross Asset Value of an asset differs from its adjusted basis
for federal income tax purposes at the beginning of such fiscal year,
Depreciation shall be an amount that bears the same ratio to such beginning
Gross Asset Value as the federal income tax depreciation, amortization, or other
cost recovery deduction for such fiscal year bears to such beginning adjusted
tax basis, provided, however, that

24



--------------------------------------------------------------------------------



 



if the adjusted basis for federal income tax purposes of an asset at the
beginning of such fiscal year is zero, Depreciation shall be determined with
reference to such beginning Gross Asset Value using any reasonable method
selected by the Board of Representatives.
            Section 8.02 Allocations of Net Profits and Net Losses. After giving
effect to the special allocations set forth in this Article VIII, Net Profit,
Net Loss and items thereof for any fiscal year shall be allocated to the Members
pro rata based on the number of Membership Units held by each Member relative to
the aggregate number of Membership Units held by all Members.
            Section 8.03 Loss Limitation. Notwithstanding any provision of
Section 8.02, no item of Net Loss or other deduction or loss shall be allocated
to a Member to the extent the allocation would cause or increase a negative
balance in such Member’s Capital Account (after taking into account the
adjustments, allocations and distributions described in Treasury Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6)) (“Adjusted Capital Account
Deficit”). In the event some but not all of the Members would have Adjusted
Capital Account Deficits as a consequence of such allocation of Net Loss or
other deduction or loss, the limitation set forth in this Section 8.03 shall be
applied on a Member-by-Member basis so as to allocate the maximum permissible
deduction or loss to each Member under Treasury Regulations
Section 1.704-1(b)(2)(ii)(d). In the event any loss or deduction shall be
specially allocated to a Member pursuant to the preceding sentence, an equal
amount of income of the Company shall be specially allocated to such Member
prior to any allocation pursuant to Section 8.02.
            Section 8.04 Qualified Income Offset. In the event any Member
unexpectedly receives any adjustments, allocations, or distributions described
in Treasury Regulations Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6), items of
Company income and gain shall be specially allocated to such Member in an amount
and manner sufficient to eliminate as quickly as possible any Adjusted Capital
Account Deficit. Any special allocation of items of income or gain pursuant to
this Section 8.04 shall be taken into account in computing subsequent
allocations pursuant to Section 8.02 so that the net amount of any items so
allocated and all other items allocated to each Member pursuant to this
Section 8.04 shall, to the extent possible, be equal to the net amount that
would have been allocated to each such Member pursuant to the provisions of
Section 8.02 if such unexpected adjustments, allocations or distributions had
not occurred. This Section 8.04 is intended to constitute a “qualified income
offset” pursuant to Treasury Regulations Section 1.704-1(b)(2)(ii)(d) and shall
be interpreted and applied consistently therewith.
            Section 8.05 Nonrecourse Deductions. Nonrecourse deductions, within
the meaning of Treasury Regulations Section 1.704-2(b)(1) and (c), for any
fiscal year shall be specially allocated to the Members pro rata based on the
number of Membership Units held by each Member relative to the aggregate number
of Membership Units held by all Members.
            Section 8.06 Member Nonrecourse Deductions. Any Member Nonrecourse
Deductions (as defined in this Section 8.06) for any fiscal year shall be
specially allocated to the Member who bears the economic risk of loss with
respect to the Member Nonrecourse Debt to which such Member Nonrecourse
Deductions are attributable in accordance with Treasury Regulations
Section 1.704-2(i)(1). For purposes of this Agreement (i) “Member Nonrecourse
Debt” has the same meaning as the term “partner nonrecourse debt” set forth in
Treasury Regulations Section 1.704-2(b)(4) and (ii) “Member Nonrecourse
Deductions” has the same meaning as the term “partner

25



--------------------------------------------------------------------------------



 



nonrecourse deductions” set forth in Treasury Regulations Section 1.704-2(i)(1)
and 1.704-2(i)(2).
Section 8.07 Minimum Gain Chargeback. In the event there is a net decrease in
Company Minimum Gain (as defined in this Section 8.07) during any fiscal year,
each Member shall be allocated items of income and gain for such year equal to
such Member’s share of the net decrease in Company Minimum Gain within the
meaning of Treasury Regulations Section l.704-2(g)(2), except to the extent not
required by Treasury Regulations Section 1.704-2(f). For purposes of this
Agreement, “Company Minimum Gain” has the same meaning as the term “partnership
minimum gain” set forth in Treasury Regulations Section 1.704-2(b)(2) and (d).
This Section 8.07 is intended to constitute a “minimum gain chargeback” as set
forth in Treasury Regulations Section 1.704-2(f) and shall be interpreted and
applied consistently therewith.
Section 8.08 Member Minimum Gain Chargeback. In the event there is a net
decrease in Member Nonrecourse Debt Minimum Gain (as defined in this
Section 8.08) during any fiscal year, each Member who has a share of the Member
Nonrecourse Debt Minimum Gain attributable to Member Nonrecourse Debt (as
defined in this Section 8.08), determined in accordance with Treasury
Regulations Section 1.704-2(i)(5), shall be allocated items of income and gain
for such fiscal year (and, if necessary, subsequent fiscal years) equal to such
Member’s share of the net decrease in Member Nonrecourse Debt Minimum Gain. This
allocation shall be made in accordance with Treasury Regulations
Section 1.704-2(i)(4) and (f). For purposes of this Agreement “Member
Nonrecourse Debt Minimum Gain” has the same meaning as the term “partner
nonrecourse debt minimum gain” set forth in Treasury Regulations
Section 1.704-2(i)(2). This Section 8.08 is intended to constitute a “partner
nonrecourse debt minimum gain chargeback” as set forth in Treasury Regulations
Section 1.704-2(i) and shall be interpreted and applied consistently therewith.
Section 8.09 Section 754 Adjustment. In the event of a Transfer (as defined in
Section 10.01(b)) of a Member’s Membership Units pursuant to Article X, at the
request of the Member Transferring such Membership Units or its successor in
interest that the Company make an election under Section 754 of the Code, the
Board of Representatives may, in its sole discretion after making a good faith
determination, cause the Company to make such election (which election, unless
properly revoked, will, in accordance with Section 754 of the Code and the
Treasury Regulations thereunder, be binding with respect to all subsequent
Transfers of Membership Units of the Company and with respect to certain
distributions of property by the Company).
Section 8.10 Tax-Related Regulatory Provisions. The provisions of Section 8.03
through Section 8.09 (collectively, the “Tax-Related Regulatory Provisions”) are
intended to comply with certain requirements of the Treasury Regulations. It is
the intent of the Members that, to the extent possible, all allocations pursuant
to the Tax-Related Regulatory Provisions shall be offset either with other
allocations pursuant to the Tax-Related Regulatory Provisions or, if necessary,
with corrective allocations of other items of income, gain, loss or deduction
pursuant to this Section 8.10. Therefore, notwithstanding any other provision of
this Agreement, other than the Tax-Related Regulatory Provisions, allocations
pursuant to the Tax-Related Regulatory Provisions shall be taken into account in
allocating other items of income, gain, expense or loss among the Members so
that, to the extent possible, the net amount of such allocations of other items
and the allocations pursuant to the Tax-Related Regulatory Provisions to each
Member are equal to the

26



--------------------------------------------------------------------------------



 



net amount that would have been allocated to such Member if the Tax-Related
Regulatory Provisions were not part of this Agreement.
Section 8.11 Tax Allocations.
          (a) Items of income, gain, loss, deduction and credit realized by the
Company shall, for each fiscal year, be allocated, for federal, state and local
income tax purposes, among the Members in the same manner as the Net Profit or
Net Loss of which such items are components were allocated pursuant to this
Article VIII.
          (b) Notwithstanding the provisions of Section 8.11(a), items of
income, gain, loss, deduction and credit realized by the Company, for each
fiscal year, with respect to which there is a difference between the adjusted
basis for federal income tax purposes and the Gross Asset Value on the date of
contribution or on the date such Gross Asset Value is adjusted pursuant to
Section 8.01(b)(ii), as applicable, shall be allocated in accordance with
Section 704(c) of the Code and the Treasury Regulations thereunder as determined
by the Board of Representatives, taking into account the provisions of Treasury
Regulations Section 1.704-3(a)(2); provided, however, that such items the
Company realizes with respect to the assets, or the portion of any assets, that
are treated as contributed by the Series A Members to the Company on or prior to
the date hereof for federal income tax purposes after taking into account the
Treasury Regulations promulgated under Section 707 of the Code, as set forth on
Schedule 13.09, shall be allocated in accordance with the remedial allocation
method set forth in Treasury Regulations Section 1.704-3(d).
          (c) The Members acknowledge that they are aware of the tax
consequences of the allocations made by this Section 8.11 and hereby agree to be
bound by the provisions of this Section 8.11 in reporting their respective
shares of items of Company income, gain, loss, deduction and expense.
Section 8.12 Allocations by the Board of Representatives. All elections,
decisions and other matters concerning the allocation of income, gains and
losses among the Members, and accounting procedures, not specifically and
expressly provided for by the terms of this Agreement, shall be determined by
the Board of Representatives in good faith. Such determination made in good
faith by the Board of Representatives shall, absent manifest error, be final and
conclusive as to all Members.

27



--------------------------------------------------------------------------------



 



ARTICLE IX
[RESERVED]
ARTICLE X
TRANSFERS
Section 10.01 Transfer Restrictions Generally. (a) For a period of five
(5) years after the date hereof, no Member is entitled to Transfer Membership
Units without the prior written consent of the other Members (which consent may
be withheld for any or no reason), except as provided in Section 10.05. In
addition, no Member may at any time Transfer less than one hundred percent
(100%) of its (and its Affiliates’) Membership Units. A Series A Member may only
Transfer its Series A Membership Units in conjunction with a Transfer by the
other Series A Member of its Series A Membership Units, except as provided in
Section 10.05. All permitted Transfers (other than Transfers contemplated by
Section 10.05) are subject to a corresponding transfer of all of a Member’s (and
its Affiliates’) rights and obligations under the Output and Supply Agreement.
Each Member may Transfer its (and its Affiliates’) Membership Units only in
accordance with, and subject to the provisions of, this Article X. For purposes
of this Agreement, each of “Transfer” and “transfer” means, with respect to any
Membership Units, a transfer, sale, exchange, assignment, pledge, hypothecation
or other encumbrance or disposition, including the grant of an option or other
right, whether directly or indirectly, whether voluntarily, involuntarily, by
operation of law or pursuant to a merger, consolidation or similar business
combination, of such Membership Units; provided, that a pledge of Membership
Units to a financial institution in connection with any bona fide loan to a
Member or its Affiliates from such financial institution in which such financial
institution does not have the power to vote or dispose of such Membership Units
other than in case of a default caused by the action or inaction of such Member,
and in such case, such financial institution holds the Membership Units subject
to the terms and conditions of this Agreement, shall not be deemed a Transfer;
provided further, that (i) a transfer of equity interests in Globe Specialty
Metals, Inc. shall not be deemed a Transfer (although, if applicable, may give
rise to a right under Section 10.03 below), (ii) a transfer of the equity
interests of DCC Parent shall not be deemed a Transfer, (iii) a transfer of the
equity interests of a Member substantially all of whose assets are comprised of
Membership Units shall be deemed a Transfer and (iv) “Transferred”,
“transferred”, “Transferee”, and “transferee” each have a correlative meaning.
Upon any foreclosure by a financial institution on the Membership Units of the
Series A Members pledged to such financial institution in accordance with the
first proviso in the foregoing sentence, the Series B Member shall have the
right to (i) assume the operation of the Company (including, for the sake of
clarity, all responsibilities under the Management Services Agreement),
(ii) remove one of the Series A Representatives and (iii) appoint one
(1) additional Representative to the Board of Representatives. Following the
exercise of such option, the Series A Member(s) will be entitled to appoint only
two (2) Representatives and the Series B Member shall be entitled to appoint
three (3) Representatives. Upon any foreclosure by a financial institution on
the Membership Units of the Series B Member pledged to such financial
institution in accordance with the first proviso in the fourth sentence of this
Section 10.01(a), if at the time of such foreclosure the Series B Member has the
right to appoint the majority of Representatives to the Board of
Representatives, then the Series A

28



--------------------------------------------------------------------------------



 



Members shall have the right to (i) assume the operation of the Company
(including, for the sake of clarity, all responsibilities under the Management
Services Agreement), (ii) remove one of the Series B Representatives and
(iii) appoint one (1) additional Representative to the Board of Representatives.
Following the exercise of such option, the Series B Member will be entitled to
appoint only two (2) Representatives and the Series A Member(s) shall be
entitled to appoint three (3) Representatives.
          (b) Notwithstanding anything herein to the contrary, no Member shall
be entitled to Transfer Membership Units (including to an Affiliate) at any time
if such Transfer would violate the Securities Act or any state (or other
jurisdiction) securities or “Blue Sky” laws applicable to the Company or the
Membership Units.
          (c) Any purported Transfer of Membership Units (and the related
transfer of the Output and Supply Agreement) other than in accordance with this
Agreement shall be null and void, and the Company shall refuse to recognize any
such Transfer of the Membership Units or related rights under the Output and
Supply Agreement for any purpose and shall not reflect in its records any change
in record ownership of Membership Units pursuant to any such Transfer. Any
Member purporting to make a Transfer which is null and void pursuant to this
Agreement shall (until such time as such Member agrees in a writing executed by
such Member and delivered to the Company that such purported Transfer is
rescinded and shall have no force or effect) cease to have any rights and powers
otherwise provided to such Member pursuant to this Agreement or pursuant to the
Act with respect to the Company, except that such Member shall have the right to
share in such profits and losses, to receive such distributions, and to receive
such allocation of income, gain, loss, deduction, or credit or similar item to
which such Member is otherwise entitled pursuant to this Agreement. Any
purported Transferee of a Transfer which is null and void pursuant to this
Agreement shall have no rights or powers with respect to the Company pursuant to
this Agreement or pursuant to the Act. To the extent that any purported Transfer
which is null and void pursuant to this Agreement is nonetheless construed to be
a valid assignment under applicable law, the rights and powers with respect to
the Company of the Member making such Transfer and of the Transferee shall be as
provided in Section 18-702(b) of the Act with respect to assignors/members and
assignees, respectively, and, therefore, (i) the Transferee will not become or
be entitled to exercise any rights or powers of a member of the Company,
(ii) the Transferee will be entitled to share in such profits and losses, to
receive such distributions, and to receive such allocation of income, gain,
loss, deduction, or credit or similar item to which the Member making such
Transfer was otherwise entitled pursuant to this Agreement, to the extent
assigned, and (iii) the Member making such Transfer shall cease to be a member
of the Company and to have the power to exercise any rights or powers of a
member if such Transfer is a valid assignment under applicable law of all of
such Member’s Membership Units; provided, however, any purported assignment or
transfer of the Output and Supply Agreement related thereto shall nevertheless
be null and void and of no effect.
          (d) Any Member that proposes to Transfer Membership Units in
accordance with the terms and conditions hereof shall be responsible for any
expenses incurred by the Company in connection with such Transfer.

29



--------------------------------------------------------------------------------



 



Section 10.02 Rights of First Refusal. Following the five (5) year period
immediately following the date hereof, if either of the Series A Members acting
together or the Series B Member desire to Transfer one hundred percent (100%) of
its (and its Affiliates’) Membership Units (it being agreed that it (and its
Affiliates) shall not be entitled to Transfer less than such one hundred percent
(100%) amount) and such party shall have received a bona fide written proposal
from a third party to acquire its or their Interests in the Company and such
party’s rights under the Output and Supply Agreement which otherwise complies
with the terms of this Agreement, then the Transfer shall be permitted as
provided herein, subject to a right of first refusal in favor of the other
Member(s) in accordance with the following provisions:
          (a) The transferring Member(s) shall provide the other Member(s)
having a right of first refusal under this Section 10.02 with written notice (an
“Offer Notice”) of its or their desire to Transfer its Membership Units. The
Offer Notice shall state that such Member(s) wish(es) to Transfer its Membership
Units, the name and identity of the transferee, the proposed purchase price for
its Membership Units and any other terms and conditions material to the sale set
forth in the bona fide offer and contain a copy of the bona fide offer.
          (b) The other Member(s) shall have a period of up to thirty (30) days
following receipt of an Offer Notice from the transferring Member to elect to
purchase (or to cause one (1) or more of its Affiliates to elect to purchase),
all of such transferring Member’s (and its Affiliates’) Membership Units (and
rights under the Output and Supply Agreement) on the terms and conditions set
forth in the Offer Notice, including, for the sake of clarity, any terms of any
supply agreement or arrangement to be entered into with such third party in
conjunction with any such Transfer, by delivering to the transferring Member a
written notice of such election.
          (c) If the Series A Members or the Series B Member, as applicable,
elects to purchase (or to cause one (1) or more of its Affiliates to elect to
purchase), all of the Membership Units (and rights under the Output and Supply
Agreement) which are the subject of the proposed Transfer, on the terms and
conditions set forth in the Offer Notice within the applicable thirty (30) day
period, such purchase shall be consummated within three (3) months (or such
longer period as may be reasonably required to obtain any necessary regulatory
approval) after the date on which the purchasing Member notifies the
transferring Member of such election.
          (d) If none of the Members nor any of their Affiliates elects to
purchase, in the aggregate, all of the transferring Member’s (and its
Affiliates’) Membership Units (and rights under the Output and Supply Agreement)
on such terms and conditions within such initial thirty (30) day period, the
transferring Member (and its transferring Affiliates) may Transfer such
Membership Units to the proposed transferee at any time within six (6) months
following such period on terms and conditions, including purchase price, no more
favorable to the transferee than those specified in the Offer Notice.
Section 10.03 Rights Upon a Change of Control Event. A put in favor of the
Series B Member shall be applicable in accordance with the following provisions
if Globe or the applicable Series A

30



--------------------------------------------------------------------------------



 



Member is the subject of a Change of Control Event (as defined in
Section 10.03(h)) (in such case, each Series A Member shall be a “Change of
Control Member”).
          (a) In the event that the Series B Member elects to sell its
Membership Units in accordance with this Section 10.03, the Series B Member
shall have the right, at its sole option, to retain all or any portion of its
rights (and the corresponding obligations) under the Output and Supply Agreement
for a period of up to two (2) years, with any amendments or modifications as may
be mutually agreed to by the Members (and their Affiliates).
          (b) Not later than 2 business days following either (x) the execution
of a definitive agreement providing for a Change of Control Event or (y) in the
event there is no definitive agreement for the Change of Control Event or the
Change of Control Event occurs without the consent of the board of directors of
Globe or the Change of Control Member, receipt of notice by Globe or the Change
of Control Member of the occurrence of a Change of Control Event, Globe or the
Change of Control Member, as applicable, shall provide the Series B Member and
the Board of Representatives with written notice (a “Put Notice”) describing in
reasonable detail the material terms of a contemplated Change of Control Event
or all material information with respect to the Change of Control Event. In the
event the Series B Member is interested in the possibility of selling its
Membership Units, the Series B Member shall notify Globe or such Change of
Control Member, as applicable, that it wishes to consider such a sale of its
Membership Units in the manner described below in this Section 10.03, provided
that such notice must be provided within twenty (20) business days of the date
the Series B Member received the Put Notice (the date that such notice of
consideration of a sale is provided by the Series B Member, the “Put Trigger
Date”). Globe or the applicable Change of Control Member, as applicable, shall
use its reasonable efforts to make available to the Series B Member,
Representatives of the other party to the Change of Control Event.
          (c) The fair market value (the “Valuation Price”) of all of the
Membership Units owned by the Series B Member (and its Affiliates) (the
“Affected Interests”) will be determined pursuant to the procedure described
below.
          (d) During the fifteen (15) day period (the “Discussion Period”)
following the Put Trigger Date, the Series B Member and Globe or the Change of
Control Member, as applicable, will negotiate in good faith to determine such
fair market value of the Affected Interests. If the Series B Member and Globe or
the Change of Control Member, as applicable, agree on such valuation, then such
agreed-upon amount shall be the Valuation Price of the Affected Interests for
purposes of this Section 10.03. If the Series B Member and Globe or the Change
of Control Member, as applicable, are unable to agree on such valuation by the
end of the Discussion Period, such parties shall submit such valuation for
determination by appraisal pursuant to the procedures set forth in
Section 10.03(e). The Company shall make available to the Series B Member and
Globe or the Change of Control Member, as applicable, such information that may
be reasonably requested by either of them for the purposes of making this
determination.

31



--------------------------------------------------------------------------------



 



          (e) Within ten (10) days after the expiration of the Discussion
Period, the Series B Member and Globe or the Change of Control Member, as
applicable, will appoint an independent investment bank with a national
reputation, who has not performed services for Globe or DCC Parent in the
preceding two (2) years, as an appraiser. In the event that such parties fail to
jointly select an appraiser within such time period, then at the request of the
Series B Member or Globe or the Change of Control Member, as applicable, the
American Arbitration Association located in New York, NY, shall provide the
Series B Member and Globe or the Change of Control Member, as applicable, with a
list of five (5) appraiser candidates of which each of the Series B Member and
Globe or the Change of Control Member, as applicable, shall be allowed to strike
one (1) name and both parties shall rank the remaining appraiser candidates in
order of acceptance. The American Arbitration Association shall select one of
the appraiser candidates remaining on the lists, taking into account the
rankings of such candidates by the parties. The Company will provide the
appraiser with any information which they reasonably request (subject to any
applicable confidentiality restrictions) relating to the Company and/or its
business and operations. The appraiser so appointed will determine the market
value of the Affected Interests by determining the price that a willing seller
and a willing buyer would agree to, in either case not under duress, but without
giving effect to a control premium or to the premium that a strategic buyer may
pay for the acquisition of the entire entity but giving effect to the
obligations under the Output and Supply Agreement. The appraiser shall be
requested to make its determination within a period of seven (7) business days.
          (f) The Series B Member shall have up to fifteen (15) days following
the determination of the Valuation Price of the Affected Interests to elect to
sell all of the Affected Interests for an amount in cash equal to the Valuation
Price of the Affected Interests by delivering to Globe or the Change of Control
Member, as applicable, a written notice of such election within such fifteen
(15) day period.
          (g) If the Series B Member elects to sell (or to cause one (1) or more
of its Affiliates to elect to sell) the Affected Interests, the closing of the
sale of the Affected Interests, for an amount in cash equal to the Valuation
Price of the Affected Interests, shall occur within thirty (30) days of delivery
to Globe or the Change of Control Member, as applicable, of the written notice
of such election as provided in Section 10.03(f), or such longer period as may
be required to permit receipt of any required regulatory approval and such
closing shall be conditioned on the closing of the Change of Control Event (to
the extent that such Change of Control Event has not already occurred). At the
closing of the transactions contemplated by this Section 10.03, the Members and
the Company shall execute all documents reasonably required to effectuate such
transactions. Notwithstanding anything herein to the contrary, there shall be no
liability on the part of Globe or the Change of Control Member, as applicable,
in the event that the Change of Control Event shall not be consummated for
whatever reason. Whether a transaction constituting a Change of Control Event is
effected by Globe or a Change of Control Member shall be in the sole discretion
of Globe or such Change of Control Member, as applicable.

32



--------------------------------------------------------------------------------



 



          (h) For purposes of this Agreement, “Change of Control Event” means
the occurrence of any of the following: (a) the direct or indirect transfer,
conveyance or other disposition (other than by way of merger or consolidation),
in one (1) or a series of related transactions, of all or substantially all of
the properties and assets of (i) Globe and its subsidiaries or (ii) the Change
of Control Member and its subsidiaries taken as a whole to any “person” or
“group” (as such terms are used in Section 13(d)(3) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)); (b) the consummation of any
transaction or series of related transactions (including, without limitation,
any merger or consolidation) the result of which is that any “person” or “group”
(as defined above) other than an Affiliate of Globe or the applicable Change of
Control Member on the date hereof (but including any holding company formed by
Globe subsequent to the date hereof as part of an internal restructuring)
becomes the “beneficial owner” (as such term is used in Rule 13d-3 promulgated
under the Exchange Act), directly or indirectly, of 50% or more of the capital
stock or other equity interests of Globe or the Change of Control Member,
measured by voting power or economic interest rather than number of shares or
other equity interests; (c) the consummation of any transaction or series of
related transactions (including, without limitation, any merger or
consolidation) the result of which is that the beneficial owners (as defined
above) of the capital stock or other equity interests of Globe or the Change of
Control Member immediately prior to such transaction or transactions cease to be
the beneficial owners of at least 50% of the capital stock, measured by voting
power or economic interest rather than number of shares or other equity
interests, of the surviving or resulting entity of such transaction or
transactions; or (d) during any period of two (2) consecutive years, individuals
who at the beginning of such period constituted the Board of Directors (or
similar board of managers) of Globe (together with any new directors or similar
managers whose election by the Board of Directors (or similar board of managers)
or whose nomination for election by the shareholders (or other equity holders)
of Globe was approved by a vote of a majority of the directors or similar
managers then still in office who were either directors or similar managers at
the beginning of such period or whose election or nomination for election was
previously approved) cease to constitute a majority of the directors or similar
managers then in office; provided, that in the case of any of clauses (a)(ii),
(b) or (c) above, if the Membership Units held by the Change of Control Member
constitute all or substantially all of the assets of the Change of Control
Member, then such event shall not constitute a Change of Control Event and shall
not be subject to this Section 10.3, but rather shall be deemed a Transfer and
subject to the provisions of Section 10.2 and Section 10.4 hereof. For the sake
of clarity, no sale of equity securities by Globe in a public offering shall in
and of itself constitute a Change of Control Event. Similarly, any such
transaction by DCC Parent, its direct and indirect shareholders or its
Affiliates where the Series B Membership Units do not constitute all or
substantially all of the assets sold shall not be deemed to be a Transfer of the
Series B Membership Units giving rise to rights under Section 10.02.
Section 10.04 Tag Along Rights. (a) In the case of a proposed Transfer (a
“Tag-long Transfer”) of the Series A Membership Units by the Series A Members
and/or any of its Affiliates, or the Series B Membership Units by the Series B
Member and/or any of its Affiliates (in each case, the “Transferring Member”),
the other Member(s) owning Membership Units may exercise tag-along rights in
accordance with the following provisions (any such Member exercising such
rights, a “Tagging Member”).

33



--------------------------------------------------------------------------------



 



          (b) The Transferring Member shall promptly give notice (a “Tag-Along
Notice”) to the other Member(s) owning Membership Units of any Tag-Along
Transfer, setting forth that all of its Membership Units are proposed to be
Transferred by the Transferring Member, the name and address of the proposed
Transferee, the proposed purchase price for each of its Membership Unit (the
“Tag-Along Per Unit Consideration”), and any other material terms and conditions
of the Tag-Along Transfer; it being understood that such Tag-Along Notice may be
given after the terms of the Tag-Along Transfer have been finalized and does not
accord the Tagging Member with any rights to information as to the Transfer not
required to be included in the Tag-Along Notice. The other Member(s) shall have
a period of ten (10) days following the expiration of the period in which it
must determine whether to elect to purchase all of the Transferring Member’s
Member Units pursuant to Section 10.2(b) within which to elect to sell all of
its Membership Units at a price per Membership Unit equal to the Tag-Along Per
Unit Consideration in connection with such Tag-Along Transfer. Any other Member
may exercise such right by delivery of an irrevocable written notice to the
Transferring Member specifying such other Member desires to include in the
Tag-Along Transfer all of its Membership Units. If the Transferring Member is
unable to cause the proposed Transferee to purchase all the Membership Units
proposed to be Transferred by the Transferring Member and the Tagging Members,
then the Transferring Member may not make such Transfer. The Transferring Member
shall have a period of sixty (60) days following the expiration of the ten
(10) day period mentioned above to sell all the Membership Units agreed to be
purchased by the Transferee, on the payment terms specified in the Tag-Along
Notice. The sale of the Tagging Members’ Membership Units shall occur
simultaneously with the sale of the Transferring Members’ Membership Units.
          (c) The Tagging Member shall agree (i) to make substantially the same
representations and warranties to the Transferee with respect to itself and
related items as the Transferring Member makes with respect to itself and
related items in connection with the Tag-Along Transfer, (ii) to substantially
the same covenants, indemnities and agreements with respect to itself and
related items as agreed by the Transferring Member with respect to themselves
and related items in connection with the Tag-Along Transfer (other than any
non-competition or similar agreements or covenants that would bind such Tagging
Member or its Affiliates), and (iii) to substantially the same terms and
conditions to the Transfer of Membership Units as the Transferring Members
agree. Notwithstanding the foregoing, however, all such representations,
warranties, covenants, indemnities and agreements shall be made by each Tagging
Member and each Transferring Member severally and not jointly. Notwithstanding
anything herein to the contrary, there shall be no liability on the part of the
Transferring Member in the event that the Tag-Along Transfer shall not be
consummated for whatever reason. Whether a sale of Membership Units is effected
by a Transferring Member shall be in the sole discretion of such Transferring
Member.
Section 10.05 Transfers to Affiliates. Notwithstanding anything herein to the
contrary, any Member may Transfer any Membership Units to a direct or indirect,
wholly-owned Affiliate of such Member or other entity which indirectly wholly
owns all of the equity interests of such Member; provided that Transfers to
Affiliates shall not trigger the rights described in Sections 10.02, 10.03 or
10.04. Any Transfer pursuant to this Section 10.05 need not result in a Transfer
of all of such Member’s rights under the Output and Supply Agreement.

34



--------------------------------------------------------------------------------



 



Section 10.06 [Reserved].
Section 10.07 Rights and Obligations of Transferees. Any Transferee of
Membership Units (including Affiliates of the transferor) pursuant to a Transfer
made in accordance with this Agreement shall be required, at the time of and as
a condition to such permitted Transfer, to become a party to this Agreement by
executing and delivering such documents as may be necessary, in the reasonable
opinion of the Board of Representatives, to make such Person a party hereto,
whereupon such Transferee will be admitted as a Member for all purposes of this
Agreement. Upon such permitted Transfer and admission, such Transferee shall be
entitled to receive distributions and allocations of income, gain, loss,
deduction, credit or similar items to which the transferring Member would be
entitled with respect to such Membership Units, and shall be entitled to
exercise any of the other rights of a Member with respect to such transferring
Member’s Membership Units.
ARTICLE XI
FIDUCIARY DUTIES
Section 11.01 Waiver of Certain Corporate Opportunities; Permitted Competition.
The Company and each Member agree that except as expressly provided in this
Agreement, the Purchase Agreement or the Output and Supply Agreement, no Member
shall have any duty to disclose any information to the Company or permit the
Company to participate in any projects or investments or any other opportunity
that may be of interest to the Company if it were aware of such information or
opportunity, and the Company hereby waives, to the extent permitted by law, any
claim based on the corporate opportunity doctrine or any similar legal doctrine.
The Company and each Member agree that, subject to fulfillment of their
obligations in this Agreement, the Purchase Agreement and the Output and Supply
Agreement, any Member may compete or engage in activities that are competitive,
directly or indirectly, with the Company or any other Member. Notwithstanding
the foregoing, whenever this Agreement requires any Person (including the Board
of Representatives) to make any determination or take any action in “good
faith”, such requirement shall include the obligation to not favor any Member or
Members over any other Member or Members.
Section 11.02 Fiduciary Duties. The Members and the Company each hereby agree
that: (i) all fiduciary duties owed under applicable law by any Member, in its
capacity as a Member, to any other Person are hereby eliminated, or otherwise
restricted, to the fullest extent permitted under the Act and any other
applicable law; and (ii) all fiduciary duties owed under applicable law by any
Representative, in its capacity as a Representative, to any other Person, except
to the Member that designated and elected such Representative, are hereby
eliminated, or otherwise restricted, to the fullest extent permitted under the
Act and any other applicable law. Nothing in this Section 11.02 shall eliminate
or limit each Member’s obligation to act in good faith in carrying out the
provisions of, and fulfilling its obligations pursuant to, this Agreement.

35



--------------------------------------------------------------------------------



 



ARTICLE XII
DISPUTE RESOLUTION
Section 12.01 Amicable Resolution. The Members mutually desire that friendly
collaboration will continue among them with respect to the relationship created
by this Agreement and the Output and Supply Agreement. Accordingly, they will
try, and they will cause their respective Subsidiaries and Affiliates to try, to
resolve in an amicable manner all disagreements and misunderstandings connected
with their respective rights and obligations under this Agreement, including any
amendments hereto. In furtherance thereof, in the event of any dispute or
disagreement between the Members, as to the interpretation of any provision of
this Agreement or any agreements related hereto or arising out of the
transactions contemplated by this Agreement, or the performance of obligations
hereunder or thereunder, including for the purposes of an inability to obtain a
Supermajority Vote when required, other than disputes under Section 8.01(b)(i)
or (iii) (with respect to the determination of gross fair market value of a
Company asset) and Section 13.08, which shall be resolved in the manner set
forth in Section 13.08 and the determination of Valuation Price which shall be
resolved in the manner set forth in Section 10.03(g) (each a “Dispute”), then
unless otherwise expressly provided in such other agreement related hereto (it
being understood that Disputes under the Output and Supply Agreement shall be
resolved in accordance with the terms thereof), upon written request of either
party, the matter will be referred for resolution to the Operating Committee.
The Operating Committee will make a good faith effort to promptly resolve all
Disputes referred to it. Operating Committee decisions will be unanimous and
will be binding on the Company. If the Operating Committee does not agree to a
resolution of a Dispute within thirty (30) days after the reference of the
matter to it, the Dispute will be referred to a senior officer of each Member
(as so designated by each Member). If the specified senior officers of the
Members do not agree to a resolution of the Dispute within thirty (30) days
after the reference of the matter to them, then the parties will be free to
exercise the remedies available to them under applicable law, subject to
Sections 12.02 and 12.03.
Section 12.02 Mediation. In the event any Dispute cannot be resolved in an
amicable manner as set forth in Section 12.01, the Members intend that such
Dispute be resolved by mediation. If the Operating Committee and the applicable
senior officers of each Member are unable to resolve the Dispute as contemplated
by Section 12.01, any of the Members may demand mediation of the Dispute by
written notice to the other in which case the parties will select a mediator
within ten (10) days after the demand. The mediator shall be by a single
qualified mediator experienced in the matters at issue, such mediator to be
mutually agreed upon by the Members. Neither party may unreasonably withhold
consent to the selection of the mediator. Each Member will bear its own costs of
mediation but both parties will share the costs of the mediator equally.
Section 12.03 Arbitration.
          (a) In the event that the Dispute is not resolved in accordance with
Section 12.01 or 12.02, either party involved in the Dispute may submit the
Dispute to binding arbitration pursuant to this Section 12.03; provided that no
Dispute arising out of the failure to obtain a Supermajority Vote pursuant to
Section 4.04 shall be eligible for or submitted to binding arbitration pursuant
to this Section 12.03. All Disputes submitted to arbitration pursuant this

36



--------------------------------------------------------------------------------



 



Section 12.03 shall be resolved in accordance with the Commercial Arbitration
Rules (the “Rules”) of the American Arbitration Association (the “AAA”). All
cost and expenses incurred by the arbitrators shall be shared equally by the
applicable parties and each party shall bear its own costs and expenses in
connection with any such arbitration proceeding.
          (b) In any Dispute submitted to binding arbitration pursuant this
Section 12.03, there shall be three (3) arbitrators: (i) one (1) appointed by
the Series A Members, (ii) one (1) appointed by the Series B Member and
(iii) one (1) appointed by the two (2) arbitrators appointed by the Members.
Each party to a Dispute shall choose an arbitrator within thirty (30) days of
receipt by a party of the demand for arbitration. If any party fails to appoint
an arbitrator within the time periods specified herein or if the two arbitrators
appointed by the Members are unable to agree upon a third, such arbitrator
shall, at any party’s request, be appointed by the AAA, pursuant to a listing,
ranking and striking procedure in accordance with the Rules. Any arbitrator
appointed by the AAA shall have no less than fifteen (15) years of experience
with large, complex commercial cases, and shall be an experienced arbitrator.
          (c) The language of the arbitration shall be English. The place of
arbitration shall be New York, New York. In addition to the authority conferred
on the arbitral tribunal by the Rules, the arbitral tribunal shall have the
authority to order such production of documents and such depositions of
witnesses as may reasonably be requested by either party or by the arbitral
tribunal itself. The award rendered in any arbitration commenced hereunder shall
be final and binding upon the applicable parties and judgment thereon may be
entered in any court of competent jurisdiction. By agreeing to arbitration, the
parties do not intend to deprive any court of its jurisdiction to issue a
pre-arbitral injunction, pre-arbitral attachment, or other order in aid of
arbitration proceedings and/or the enforcement of any award. Without prejudice
to such provisional remedies as may be available under the jurisdiction of a
court, the arbitral tribunal shall have full authority to grant provisional
remedies and to direct the applicable parties to request that any court modify
or vacate any temporary or preliminary relief issued by such court, and to award
damages for the failure of any applicable party to respect the arbitral
tribunal’s orders to that effect. Any arbitration hereunder shall be
confidential and all information about the arbitration or the substance of the
proceedings thereunder shall be treated as Confidential Information pursuant to
Section 16.03 hereof.
Section 12.04 Non-Exclusive Remedy. The Members acknowledge and agree that money
damages would not necessarily be a sufficient remedy for any breach of this
Agreement by the Members. Accordingly, nothing in this Agreement will prevent
the Members from seeking injunctive or similar relief in the event: (i) any
delay resulting from efforts to resolve such Dispute pursuant to Sections 12.02
and 12.03 could result in serious and irreparable injury to either party; or
(ii) of any actual or threatened breach of any provisions of this Agreement. All
actions for such injunctive or interim relief shall be brought in a court of
competent jurisdiction in accordance with this Agreement. Such remedy shall not
be deemed to be the exclusive remedy for breach of this Agreement.
Section 12.05 Enforcement by Members. Notwithstanding anything in this Agreement
or the Output and Supply Agreement, each Member shall have the right, but not
the obligation, to enforce this

37



--------------------------------------------------------------------------------



 



Agreement and the Output and Supply Agreement on behalf of the Company with
respect to the obligations of the other Member(s) hereunder and thereunder.
ARTICLE XIII
RESERVES, BOOKS AND RECORDS,
TAX MATTERS
Section 13.01 Reserves. Appropriate reserves for contingent liabilities may be
withheld from distribution to the Members, as determined by the Board of
Representatives in its sole discretion.
Section 13.02 Fiscal Year and Method of Accounting. The fiscal year of the
Company shall be determined by the Board of Representatives in its sole
discretion. If not otherwise determined by the Board of Representatives, the
fiscal year of the Company shall end on June 30th of each year (except for the
last fiscal year of the Company, which shall end on the date on which the
Company is terminated), and each fiscal year of the Company shall begin on July
1st of each year (except for the first fiscal year of the Company, which shall
begin on the date upon which its Certificate of Formation was filed). Subject to
Section 8.01, the Board of Representatives shall select the appropriate method
of accounting for the Company in accordance with Section 4.04.
Section 13.03 Company Books and Records. The Company will keep proper and
complete records and books of account in which will be entered fully and
accurately all transactions and other matters relative to the Company’s business
as are usually entered into records and books of account maintained by Persons
engaged in businesses of a like character, including the Capital Account
established for each Member. The Company’s books and records will be kept in
accordance with U.S. generally accepted accounting principles in effect from
time to time (“GAAP”) and any applicable Requirements of Law. The books and
records will at all times be maintained at the principal office of the Company,
or at such other place(s) as may be approved by the Board of Representatives.
Section 13.04 Access to Books and Records. Subject to the provisions of this
Section 13.04, the Company shall provide the Members and their agents and
attorneys access to the books and records of the Company and other information
and documents concerning the Company, upon reasonable notice to the Company
during regular business hours and in a manner reasonably designed to minimize
any interference with the normal operations of the Company, for any purpose
reasonably related to the demanding Member’s interest in the Company. The
Company may impose reasonable standards (including standards governing what
information and documents are to be furnished at what time and location and at
whose expense) with respect to the exercise of such rights of access, and each
Member agrees that such Member and its auditors shall have the right to conduct
a reasonable audit of the financial records of the Company no more than once per
fiscal year. The Members shall additionally have all audit rights under this
Agreement as set forth in Section 8.1 of the Output and Supply Agreement. The
Series A Member shall use reasonable efforts to cause the Auditor and senior
financial officers of the Company to cooperate with the auditors of the Series B
Member and the Series B Member shall have the right, at its own cost and
expense, to engage an auditor to audit the books and records of the Company (and
the Company and the Series A Member shall provide reasonable cooperation with
respect to such

38



--------------------------------------------------------------------------------



 



audit). Any demand by or on behalf of a Member under this Section 13.04 shall be
in writing and shall state the purpose of such demand. Each Member hereby agrees
that neither such Member nor its agents and attorneys will have any right of
access to the books and records of the Company or other information and
documents concerning the Company except as expressly authorized in this
Section 13.04.
Section 13.05 Financial Statements and Reports. The Board of Representatives
shall oversee the accounting, tax and recordkeeping matters of the Company. The
Company shall use its reasonable best efforts to provide each Member with, in
accordance with such Members’ own internal reporting deadlines (and, if required
by any Member for purposes of reporting under the Exchange Act or compliance
with SOX), but, in any case, not later than one hundred twenty (120) days after
year-end, for year-end statements, and forty-five (45) days after each
quarter-end, for quarterly statements (or such shorter periods as Globe
Specialty Metals, Inc. is required to file such financial statements with the
Commission), (i) audited financial statements including a balance sheet and
statements of income and cash flows together with a statement showing the
balance of each Member’s Capital Account at the end of such fiscal year, and
(ii) unaudited quarterly financial statements with respect to the applicable
fiscal quarter, including a balance sheet and statements of income and cash
flows together with a statement showing the balance of each Member’s Capital
Account at the end of such fiscal quarter. All such statements shall be prepared
in accordance with GAAP (or such other accounting principles utilized by such
Member in preparation of its own financial statements; provided, however, that
any incremental costs incurred by the Company in preparing financial statements
not in accordance with GAAP shall be borne by the Member(s) requesting such
non-GAAP financial statements). In addition, the Company shall use its
reasonable best efforts to cause each Member to receive (i) within thirty
(30) days of the end of each month, monthly financial statements, forecasts and
internal budgets, and (ii) any other financial or tax related information that
shall describe in reasonable detail the financial and business activities and
performance of the Company, as the Members may reasonably request from time to
time. All periodic financial statements provided in accordance with the
preceding sentence shall be accompanied by a written certification of an
appropriate Officer or the Auditor that such statements have been prepared in
accordance with GAAP consistently applied or this Agreement, as the case may be.
In furtherance of the foregoing, the Company shall use its reasonable best
efforts to have the Company’s auditors and senior financial personnel provide
reasonable cooperation to each Member and its auditors, including the provision
of any required audit reports and customary officer certificates.
Notwithstanding the foregoing event, the Company shall use its reasonable
efforts to provide copies of all information required to be provided under this
Section 13.05 contemporaneously to all Members.
Section 13.06 Tax Classification. It is the intention of the parties hereto that
the Company be treated as a partnership for federal, state and local income tax
purposes. The Company shall not elect to be treated as other than a partnership
under Treasury Regulations Section 301.7701-3(c) (or any corresponding
applicable provisions of state or local law) unless such election is approved by
all the Members. Subject to such election, neither the Company nor any Member
shall take any other action that may cause the Company to be treated as other
than a partnership for federal, state and local income tax purposes.

39



--------------------------------------------------------------------------------



 



Section 13.07 Tax Matters Member. Pursuant to Section 6231(a)(7) of the Code,
the Series A Member is hereby designated as the tax matters member, and shall
assume and be responsible for duties provided in the Code for the “tax matters
partner.”
Section 13.08 Preparation of Tax Returns.
          (a) The Company shall provide the Series B Member with a copy of each
income, franchise or other comparable tax return that the Company is required to
file, together with copies of all supporting documentation and information, at
least thirty (30) Business Days prior to the original due date for filing such
tax return (without taking into account any extensions or waivers) or, if the
Company decides to file for extension with respect to such tax return, by
November 30 following the end of the fiscal year. The Series B Member shall be
entitled to provide the Company comments to such tax return within twenty
(20) Business Days of receiving the copy of the tax return and all supporting
documentation and information and the Company shall incorporate all such
reasonable comments. The Company shall notify the Series B Member within five
(5) Business Days of receiving the Series B Member’s comments in writing of its
decision with respect to the Series B Member’s comments. If the Series B Member
disputes the Company’s decision, the Series B Member and the Company shall
attempt in good faith to resolve any such dispute within five (5) Business Days.
To the extent the Series B Member and the Company are unable to resolve the
dispute within such time period, then the Series B Member and the Company shall
jointly engage an internationally recognized accounting firm (the “Accounting
Firm”) and the Accounting Firm shall resolve any such dispute within five
(5) Business Days. The Series B Member and the Company shall cooperate with each
other and shall promptly provide to the Accounting Firm such information as the
Accounting Firm may reasonably request in order to enable the Accounting Firm to
render a proper decision. The fees and expenses of the Accounting Firm shall be
borne 49% by the Series B Member and 51% by the Series A Members. The resolution
by the Accounting Firm of the dispute shall be used for purposes of preparing
all of the tax returns of the Company to the extent applicable. The Series B
Member, the Series A Members and the Company agree that the procedure set forth
in this Section 13.08 for resolving disputes with respect to the preparation of
the Company’s tax returns shall be the sole and exclusive method for resolving
any such disputes.
          (b) The Company shall provide the Series B Member with a copy of all
other tax returns filed by the Company, together with copies of all supporting
documentation and information, promptly after their filing.
Section 13.09 The Initially Transferred Assets.
          (a) Schedule 13.09(a)(i) hereof sets forth the tax basis as of
June 30, 2009 of the assets transferred by GMI, WVA and the Series A Members to
the Company on or before the date hereof (the “Transferred Assets”).
Schedule 13.09(a)(ii) hereof sets forth an illustrative example of the manner in
which the portion of the distribution referenced in Section 7.01 (plus the
appropriate portion of the liabilities assumed by the Company), which is to be
treated for federal income tax purposes as consideration for the sale to the
Company by the Series A Members (or their predecessors in interest) of a portion
of the Transferred Assets (the

40



--------------------------------------------------------------------------------



 



“Sale Amount”), is to be allocated among such Transferred Assets grouped into
the seven asset classes set forth in Treasury Regulations Section 1.338-6(b) and
in accordance with Section 1060 of the Code. For the avoidance of doubt, it is
clarified that, although the Sale Amount set forth in Schedule 13.09(a)(ii) is
illustrative only, its allocation to the Treasury Regulations Section 1.338-6(b)
asset classes is indicative of the relative Gross Asset Values of the
Transferred Assets grouped into such asset classes.
          (b) Within 20 Business Days after the date hereof, the Series A
Members shall provide the Company and the Series B Member with their proposal
for Schedule 13.09(b) which shall set forth all the Transferred Assets,
including for the avoidance of doubt, goodwill and going concern and, opposite
each Transferred Asset, the following information: (i) the adjusted tax basis of
the Transferred Asset for federal income tax purposes immediately before its
transfer to the Company; (ii) the fair market value of the Transferred Asset for
federal income tax purposes immediately before its transfer to the Company;
(iii) the Gross Asset Value of the Transferred Asset or portion thereof, if any,
that is treated as contributed by the applicable transferor to the Company for
federal income tax purposes, (iv) the fair market value for federal income tax
purposes of the portion, if any, of the Transferred Asset that is treated as
sold by the applicable transferor to the Company pursuant to Treasury
Regulations Section 1.707-3(a), (v) the percentage of the fair market value
amount as provided pursuant to clause (iv) out of the fair market value of the
entire Transferred Asset as provided pursuant to clause (ii); (vi) the
depreciation or amortization method applicable to the Transferred Asset, if any,
for both federal income tax and Net Profit and Net Loss purposes; and (vii) the
depreciation or amortization period applicable to the Transferred Asset, if any,
for both federal income tax and Net Profit and Net Loss purposes. In the case of
any Transferred Asset that is treated for federal income tax purposes as
contributed to the Company in part and sold to the Company in part, the
information referred to in clauses (vi) and (vii) above shall be set forth
separately with respect to the contributed portion and the sold portion, to the
extent it differs. For the avoidance of doubt, the Company and the Members shall
determine the allocation of the deemed consideration applicable to the
Transferred Assets, or the portion thereof, that are treated as sold to the
Company pursuant to Treasury Regulations Section 1.707-3(a), in accordance with
Section 1060 of the Code based on the fair market value amounts provided
pursuant to clauses (ii) and (iv) above. Schedule 13.09(b) shall be prepared in
a manner consistent with the Schedule 13.09(a)(ii) referenced in
Section 13.09(a). The Series B Member shall have twenty (20) Business Days to
review such proposal and provide the Series A Members with its written comments
and the Series A Members shall have five (5) Business Days to notify the
Series B Member in writing whether or not they accept such comments, if any. If
the Series B Member does not respond in writing within the timeframe allotted to
it as set forth above, the proposed Schedule 13.09(b) as it stands at the time
shall become final and binding on the Company and the Members for all purposes
of this Agreement. Otherwise, the Series A Members and the Series B Member shall
submit any dispute regarding the Schedule 13.09(b) to the Accounting Firm for
resolution in the manner set forth in Section 13.08. Schedule 13.09(b) as
resolved by the Accounting Firm shall become final and binding on the Company
and the Members for all purposes of this Agreement.

41



--------------------------------------------------------------------------------



 



ARTICLE XIV
LIABILITY AND INDEMNIFICATION
Section 14.01 Liability. (a) No Covered Person (as defined in this
Section 14.01(a)) shall be liable, responsible or accountable in damages or
otherwise to the Company or to any Member or their respective successors or
assigns except with respect to Excluded Conduct (as defined in this
Section 14.01(a)). The foregoing limitation of liabilities shall continue as to
a Person who has ceased to be a Covered Person and shall inure to the benefit of
any heirs, executors, administrators and personal representatives, or any
permitted successors and assigns, of such specified Person. For purposes of this
Agreement, (i) “Covered Person” shall mean (A) each Member (except with respect
to damages or liabilities resulting from a breach by such Member of this
Agreement or any other agreement between such Member and the Company) and each
Members’ direct or indirect partners, members, shareholders (except for Globe
with respect to Sections 4.22, 10.3 and 16.14 and DCC Parent with respect to
Sections 4.22 and 16.14), employees, directors, officers, agents and
Representatives and (B) the Representatives, Officers and employees of the
Company or any of its subsidiaries, and (ii) “Excluded Conduct” shall mean any
breach of this Agreement by reason of acts or omissions related to (x) the
receipt of an improper personal benefit or a knowing and intentional violation
of any Requirements of Law by such Covered Person, or (y) the Company which are
found by a court of competent jurisdiction upon entry of a final and
non-appealable judgment to be the result of such Covered Person’s fraud, gross
negligence or willful misconduct.
          (b) No Member shall be liable under a judgment, decree, or order of a
court, or in any other manner, for a debt, obligation, or liability of the
Company or of any other Member.
Section 14.02 Indemnification. To the fullest extent permitted by law, the
Company shall indemnify, defend and hold harmless each Representative and
Officer (an “Indemnified Person”) and may, at the discretion of the Board of
Representatives pursuant to a resolution with respect to an employee who is not
an Officer (each, a “Discretionary Indemnified Person”), indemnify, defend and
hold harmless each Discretionary Indemnified Person, from and against any loss,
liability, damages, cost or expense (including legal fees and expenses and any
amounts paid in settlement) resulting from a claim, demand, lawsuit, action or
proceeding by reason of any act or omission performed or omitted by such
Indemnified Person or Discretionary Indemnified Person on behalf of the Company
and in a manner reasonably believed to be within the scope of the authority
conferred on such Indemnified Person or Discretionary Indemnified Person by or
pursuant to this Agreement, except with respect to such Indemnified Person’s or
Discretionary Indemnified Person’s Excluded Conduct. Expenses, including legal
fees, incurred by an Indemnified Person or Discretionary Indemnified Person and
relating to any claim, demand, lawsuit, action or proceeding for which
indemnification may be sought under this Section 14.02 shall be paid by the
Company upon demand by such Person; provided that the Indemnified Person or
Discretionary Indemnified Person shall reimburse the Company for such expenses
if it is ultimately determined that such Person is not entitled to
indemnification hereunder. The foregoing rights to indemnification and payment
of expenses shall continue as to a person who has ceased to be an Indemnified
Person or Discretionary Indemnified Person and shall inure to

42



--------------------------------------------------------------------------------



 



the benefit of any heirs, executors, administrators and personal representatives
of such specified person.
Section 14.03 Exclusivity. The remedies provided for in this Article XIV are not
exclusive with respect to, and shall not limit any rights or remedies that may
otherwise be available to, any Indemnified Person or any Discretionary
Indemnified Person or other employee at law or in equity. Any claim, demand,
lawsuit, action or proceeding in respect of any Officer (including any
Designated Officer) or employee of the Company, whether pursuant to this
Agreement or otherwise, may only be brought by the Company, and may not be
brought by or on behalf of any Member.
ARTICLE XV
DISSOLUTION, LIQUIDATION AND TERMINATION
Section 15.01 Dissolution. (a) The Company shall be dissolved and its affairs
shall be wound up upon the first of the following to occur:
          (i) a determination by the Board of Representatives to dissolve the
Company in accordance with Section 4.04; or
          (ii) any dissolution required by operation of law.
          (b) Dissolution of the Company shall be effective as of the day on
which the event occurs giving rise to the dissolution, but the Company shall not
terminate until there has been a winding up of the Company’s business and
affairs, and the Company’s assets have been distributed as provided in
Section 15.03 and in the Act.
          (c) Notwithstanding any other provision of this Agreement, neither the
bankruptcy of a Member nor the occurrence of any other event with respect to a
Member set forth in Section 18-304 of the Act shall cause such Member to cease
to be a Member of the Company and despite the occurrence of any such event, the
business of the Company shall continue without dissolution.
          (d) Notwithstanding any other provision of this Agreement, each Member
waives any right it might have under the Act or otherwise to agree in writing to
dissolve the Company upon such Member’s bankruptcy, or upon the occurrence of an
event that causes such Member to cease to be a member of the Company.
Section 15.02 Cancellation of Certificate. Upon the dissolution and completion
of the winding up of the Company and the termination of this Agreement, the
Certificate of Formation shall be canceled in accordance with the provisions of
Section 18-203 of the Act and the Members shall be promptly notified of such
cancellation.

43



--------------------------------------------------------------------------------



 



Section 15.03 Liquidation. Upon dissolution of the Company, as expeditiously as
is reasonable, the Board of Representatives shall cause the Company to pay its
liabilities and make distributions in the following order of priority:
          (a) to creditors, including Members who are creditors, to the extent
permitted by law, in satisfaction of liabilities of the Company (whether by
payment or by establishment of reserves); and
          (b) to the Members, pro rata in accordance with the positive balances
in their respective Capital Accounts.
Section 15.04 Accounting on Liquidation. Upon liquidation, a proper accounting
shall be made by the Company’s accountants of the Company’s assets, liabilities
and results of operations through the last day of the month in which the Company
is terminated.
Section 15.05 Return of Members’ Capital Contribution. A Member shall look
solely to the Company’s assets for the return of such Member’s Capital
Contribution. If the assets remaining after payment or discharge of all debts
and liabilities of the Company are insufficient to return such Member’s Capital
Contribution, the Member shall have no recourse against any other Member except
to the extent of any required Capital Contribution of any other Member which has
not been paid when due.
Section 15.06 Termination. At such time (the “Termination Date”) as the
distributions provided for in Section 15.03 have been made, the Company and this
Agreement shall terminate. Upon the termination of this Agreement, no party
shall have any liability or obligation to any other party hereunder, provided
that (i) the termination of this Agreement shall not relieve a party from
liability for any breach of this Agreement on or prior to the Termination Date,
and (ii) Articles XIV and XVI and this Section 15.06 shall survive termination
of this Agreement in accordance with its terms.
ARTICLE XVI
MISCELLANEOUS PROVISIONS
Section 16.01 Notices. Unless otherwise specified herein, all notices, consents,
approvals, reports, designations, requests, waivers, elections and other
communications authorized or required to be given pursuant to this Agreement
shall be in writing and shall be given or made (and shall be deemed to have been
duly given or made upon receipt) by personal hand-delivery, by facsimile
transmission, by electronic mail or by air courier guaranteeing overnight
delivery, sent to the Member at the address given for such Member on
Schedule 16.01 hereto or such other address as such Member may specify by notice
to the Company and the other Members. Any notice, request, or consent to the
Company must be sent to the Company at the following address with a copy to each
Member at the respective address set forth above:
WVA Manufacturing, LLC
c/o Globe Specialty Metals, Inc.

44



--------------------------------------------------------------------------------



 



One Penn Plaza
750 W. 34th Street, Suite 2514
New York, New York 10119
Attention: General Counsel
Email: slebowitz@glbsm.com
Fax: (212) 798-8185
Each party may modify the address for future communications and notices by so
notifying the other parties in accordance with this Section 16.01.
Section 16.02 Entire Agreement. This Agreement, including the Schedules referred
to herein, together with the Purchase Agreement and the Output and Supply
Agreement, and any other agreements entered into in connection therewith,
constitute the entire agreement and understanding of the parties in respect of
the matters contemplated by this Agreement and supersede all prior agreements
and understandings among the parties with respect to such matters.
Section 16.03 Confidentiality.
          (a) The contents of this Agreement and all information furnished to
one Member by any Member or the Company or derived from the information
furnished by a Member or the Company in the performance of this Agreement or
otherwise relating to the Alloy Business, however obtained (“Confidential
Information”), are to be kept confidential between the parties, not disclosed to
any third party and not used by a receiving party except as permitted herein and
except for the specific purpose of performing its obligations or exercising its
rights hereunder. Notwithstanding the foregoing, each Member may share such
confidential information with its Affiliates and include any financial and other
information in its or its parent entities’ financial reports and public
disclosures as it believes are required to comply with applicable law or
accounting requirements. For the avoidance of doubt, Dow Chemical Company and
Corning Incorporated are Affiliates of the Series B Member for these purposes.
This Section 16.03 shall survive the termination of this Agreement.
          (b) Exceptions. Each Member may disclose (subject to applicable laws)
Confidential Information if (a) any such Confidential Information is or becomes
generally available to the public other than as a result of disclosure by a
party (or any of its Affiliates) that does not own such Confidential
Information, (b) any such Confidential Information (including any report,
statement, testimony or other submission to a governmental authority) is
required by applicable laws, including but not limited to applicable securities
laws, applicable tax laws and accounting regulations, after prior notice has
been given to the disclosing party to the extent such notice is permitted by
applicable law, provided that no such notice is required if prohibited by
applicable law, (c) any such Confidential Information is reasonably necessary to
be disclosed in connection with any dispute with respect to this Agreement
(including in response to any summons, subpoena or other legal process or formal
or informal investigative demand issued to the disclosing party in the course of
any litigation, arbitration, mediation, investigation or administrative
proceeding), (d) any such Confidential Information was or becomes available to a
party on a non-confidential basis and from a source (other than a party to this
Agreement or any

45



--------------------------------------------------------------------------------



 



Affiliate or representative of such party) that is not bound by a
confidentiality agreement with respect to such information or (e) any such
Confidential Information that was previously or is after the date hereof
independently developed without the aid, application or use of any information
that is to be kept confidential under this Section 16.03 is evidenced by a
written record proving such independent development.
          (c) Exploration of Transfer. Nothing shall prevent any Member from
sharing information with another Person who executes a confidentiality agreement
in customary form reasonably acceptable to the Company (designating the Company
as a third party beneficiaries) in connection with the exploration of a possible
Transfer of such Member’s Membership Units.
Section 16.04 Amendments. Except as otherwise provided in Sections 3.02(b), the
terms and provisions of this Agreement may not be modified or amended at any
time except in accordance with Section 4.04.
Section 16.05 Withdrawal of Members. If a Member has Transferred all of its
Membership Units in one (1) or more Transfers permitted hereunder, then such
Member shall withdraw from the Company, and thereby cease to be a Member and no
longer be entitled to exercise any rights or powers of a Member under this
Agreement, on the date upon which each Transferee of such Membership Units has
been admitted as a Member hereunder. Except as otherwise provided by the
foregoing, no Member shall be entitled to withdraw from the Company.
Section 16.06 Governing Law; Jurisdiction. EXCEPT AS OTHERWISE PROVIDED IN THIS
AGREEMENT, THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES
THEREOF. ANY ACTION OR PROCEEDING AGAINST ANY PARTY RELATING IN ANY WAY TO THIS
AGREEMENT SHALL BE BROUGHT AND ENFORCED EXCLUSIVELY IN THE COURTS OF THE STATE
OF DELAWARE, AND THE PARTIES IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF
SUCH COURTS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING; PROVIDED, THAT SUCH
ACTION OR PROCEEDING MAY BE BROUGHT AND ENFORCED IN THE U.S. DISTRICT COURT FOR
THE DISTRICT OF DELAWARE IF NO COURT OF THE STATE OF DELAWARE HAS JURISDICTION
OF SUCH ACTION OR PROCEEDING, AND THE PARTIES IRREVOCABLY SUBMIT TO THE
JURISDICTION OF THE U.S. DISTRICT COURT FOR THE DISTRICT OF DELAWARE IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
Section 16.07 Severability. If any provision of this Agreement shall be held to
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby. If for any reason any term or provision containing a restriction set
forth herein is held to cover an area or to be for a length of time which is
unreasonable, or in any other way is construed to be too broad or to any extent
invalid, such term or provision shall not be determined to be null, void and of
no effect, but to the extent the same is

46



--------------------------------------------------------------------------------



 



or would be valid or enforceable under applicable law, any court of competent
jurisdiction shall construe and interpret or reform this Agreement so as to
effect the original intent of the parties as closely as possible in order that
the provision contemplated thereby be valid and enforceable under applicable
laws.
Section 16.08 Further Assurances. In connection with this Agreement and the
transactions contemplated hereby, each party shall execute and deliver any
additional documents and instruments and perform any additional acts that the
Board of Representatives determines to be necessary or appropriate to effectuate
and perform the provisions of this Agreement and those transactions.
Section 16.09 Binding Effect. Except as otherwise provided in this Agreement to
the contrary, this Agreement shall be binding upon and inure to the benefit of
the parties, their distributees, heirs, legal representatives, executors,
administrators, successors and permitted assigns.
Section 16.10 Waivers. No waiver of any breach of any of the terms of this
Agreement shall be effective unless such waiver is made expressly in writing and
executed and delivered by the party against whom such waiver is claimed. No
waiver of any breach shall be deemed to be a further or continuing waiver of
such breach or a waiver of any other or subsequent breach. Except as otherwise
expressly provided herein, no failure on the part of any party to exercise, and
no delay in exercising, any right, power or remedy hereunder, or otherwise
available in respect hereof at law or in equity, shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such party preclude any other or further exercise thereof, or the exercise of
any other right, power or remedy.
Section 16.11 Third Parties. Except as provided in Article XIV, this Agreement
does not create any rights, claims or benefits inuring to any Person that is not
a party hereto, and it does not create or establish any third party beneficiary
hereto. Each Member agrees to cause its Affiliates to comply with the provisions
of this Agreement applicable to such Affiliates, and shall be liable for any
failure of any such Affiliate to comply with such provisions.
Section 16.12 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed to be an original and shall be
binding upon the Person who executed the same, but all of such counterparts
shall constitute the same Agreement.
Section 16.13 No Assignment. Except as otherwise provided in this Agreement,
neither this Agreement nor any of the rights, interests or obligations hereunder
shall be assigned by any party hereto without the prior written consent of each
other party.
Section 16.14 Guarantee.
          (a) Globe hereby irrevocably and unconditionally guarantees to the
Series B Member the punctual and full performance of all obligations (including
performance of any payment or contribution) of GSMSUB1 or GSMSUB2 (or such
Affiliate), as applicable, pursuant to this Agreement. To the extent that
GSMSUB1 or GSMSUB2 (or any of their Affiliates), as applicable, fails to make
any payment or contribution pursuant to this Agreement, Globe will make such
payment or contribution specifically in accordance with the applicable

47



--------------------------------------------------------------------------------



 



provision of this Agreement, as if such payment were being made by GSMSUB1 or
GSMSUB2 (or such Affiliate), as applicable.
          (b) DCC Parent hereby irrevocably and unconditionally guarantees to
the Series A Members the punctual and full performance of all obligations
(including performance of any payment or contribution) of DCE (or such
Affiliate) pursuant to this Agreement. To the extent that DCE (or any of its
Affiliates) fails to make any payment or contribution pursuant to this
Agreement, DCC Parent will make such payment or contribution specifically in
accordance with the applicable provision of this Agreement, as if such payment
were being made by DCE (or such Affiliate).
Section 16.15 Enforcement of Certain Agreements. The Members hereby agree that
(a) at all times while the Series A Members are entitled to appoint a majority
of the Representatives, the Series B Member shall be entitled, at its sole
election and upon written notice to the Company, to direct the actions of the
Company and to otherwise enforce on behalf of the Company, any rights and
potential claims involving the Company under all agreements between the Company,
on the one hand, and either Series A Member (or any of their Affiliates), on the
other hand, including, but not limited to, (i) the Asset Contribution and
Membership Interest Subscription Agreement dated as of October 28, 2009 by and
among GMI, WVA and the Company (the “Contribution Agreement”), (ii) the
Management Services Agreement, (iii) the Output and Supply Agreement, (iv) the
Alloy Intellectual Property Cross-License Agreement by and between GMI and the
Company, dated as of the date hereof and (v) the Electrode Supply Agreement,
whether such claim is made by or against the Company and (b) at all times while
the Series B Member is entitled to appoint a majority of the Representatives,
the Series A Members shall be entitled, at their sole election and upon written
notice to the Company, to direct the actions of the Company and to otherwise
enforce on behalf of the Company, any rights and potential claims involving the
Company under any agreement between the Company, on the one hand, and the
Series B Member (or any of its Affiliates), on the other hand, including, but
not limited to, the Output and Supply Agreement, whether such claim is made by
or against the Company.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

48



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first above written.

            THE COMPANY


WVA Manufacturing, LLC
      By:   /s/ Jeff Bradley       Name:   Jeff Bradley       Title:   Vice
President       THE MEMBERS


GSM Alloys I Inc.
      By:   /s/ Jeff Bradley       Name:   Jeff Bradley       Title:   President
      GSM Alloys II Inc.
      By:   /s/ Jeff Bradley       Name:   Jeff Bradley       Title:   President
      Dow Corning Enterprises, Inc.
      By:   /s/ Joe Rinaldi       Name:   Joe Rinaldi       Title:   Vice
President    

49



--------------------------------------------------------------------------------



 



         

            GUARANTORS


Globe Specialty Metals, Inc., solely for the
purpose of Sections 4.22, 10.3 and 16.14
hereof
      By:   /s/ Jeff Bradley       Name:   Jeff Bradley       Title:   Chief
Executive Officer       Dow Corning Corporation, solely for the
purpose of Sections 4.22 and 16.14 hereof
      By:   /s/ Robert D. Hansen       Name:   Robert D. Hansen       Title:  
Executive Vice President and General Manager Core Products Business    

50